Exhibit 10.5

EXECUTION COPY

Published CUSIP Number: 41154LAA9

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 12, 2007

among

HARBOR POINT LIMITED,

HARBOR POINT RE LIMITED

and

HARBOR POINT U.S. HOLDINGS, INC.,

as the Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Fronting Bank

and

L/C Administrator,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Fronting Bank,

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent,

THE BANK OF NEW YORK,

CITIBANK, N.A.,

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

ING BANK N.V., LONDON BRANCH

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents and

THE OTHER LENDERS PARTY HERETO

BANC OF AMERICA SECURITIES LLC

and

DEUTSCHE BANK SECURITIES INC.

as

Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I.

 

        DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

 

Defined Terms

   1

1.02

 

Other Interpretive Provisions

   25

1.03

 

Accounting Terms

   25

1.04

 

Exchange Rates; Currency Equivalents

   26

1.05

 

Rounding

   26

1.06

 

Times of Day

   26

1.07

 

Letter of Credit Amounts

   26

ARTICLE II.

 

        THE COMMITMENTS AND CREDIT EXTENSIONS

   26

2.01

 

Commitments

   26

2.02

 

Borrowings, Conversions and Continuations of Loans

   27

2.03

 

Letters of Credit

   29

2.04

 

Prepayments

   40

2.05

 

Termination or Reduction of Commitments

   41

2.06

 

Repayment of Loans

   41

2.07

 

Interest

   41

2.08

 

Fees

   42

2.09

 

Computation of Interest and Fees

   43

2.10

 

Evidence of Debt

   43

2.11

 

Payments Generally; Administrative Agent’s Clawback

   44

2.12

 

Sharing of Payments by Lenders

   45

2.13

 

Increase in Commitments

   46

2.14

 

Designated Borrower

   47

2.15

 

Several Obligations of Borrowers

   49

ARTICLE III.

 

        TAXES, YIELD PROTECTION AND ILLEGALITY

   49

3.01

 

Taxes

   49

3.02

 

Illegality

   51

3.03

 

Inability to Determine Rates

   52

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

   52

3.05

 

Compensation for Losses

   54

3.06

 

Mitigation Obligations; Replacement of Lenders or Fronting Banks

   54

3.07

 

Survival

   55

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(con’t)

 

         Page

ARTICLE IV.

 

        CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   55

4.01

 

Conditions of Effectiveness

   55

4.02

 

Conditions to All Credit Extensions

   57

ARTICLE V.

 

        REPRESENTATIONS AND WARRANTIES

   59

5.01

 

Existence, Qualification and Power; Compliance with Laws

   59

5.02

 

Authorization; No Contravention

   60

5.03

 

Governmental Authorization; Other Consents

   60

5.04

 

Binding Effect

   60

5.05

 

Projections; No Material Adverse Effect; No Internal Control Event

   60

5.06

 

Litigation

   61

5.07

 

No Default

   61

5.08

 

Ownership of Property

   61

5.09

 

Taxes

   62

5.10

 

ERISA Compliance

   62

5.11

 

Subsidiaries; Equity Interests

   63

5.12

 

Margin Regulations; Investment Company Act; Investment Business Act

   63

5.13

 

Disclosure

   63

5.14

 

Compliance with Laws

   64

5.15

 

Representations as to Foreign Jurisdiction Matters

   64

5.16

 

First Priority Interest

   65

ARTICLE VI.

 

        AFFIRMATIVE COVENANTS

   65

6.01

 

Financial Statements

   65

6.02

 

Certificates; Other Information

   66

6.03

 

Notices

   68

6.04

 

Payment of Obligations

   69

6.05

 

Preservation of Existence, Etc

   69

6.06

 

Maintenance of Properties

   69

6.07

 

Maintenance of Insurance

   69

6.08

 

Compliance with Laws

   70

6.09

 

Books and Records

   70

6.10

 

Inspection Rights

   70

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(con’t)

 

         Page

6.11

 

Use of Proceeds

   70

6.12

 

Further Assurances, Control Agreement, etc.

   70

6.13

 

Borrowing Base

   71

ARTICLE VII.

 

        NEGATIVE COVENANTS

   71

7.01

 

Liens

   71

7.02

 

Subsidiary Indebtedness

   73

7.03

 

Fundamental Changes

   73

7.04

 

Restricted Payments

   74

7.05

 

Change in Nature of Business

   74

7.06

 

Transactions with Affiliates

   74

7.07

 

Burdensome Agreements

   74

7.08

 

Use of Proceeds

   75

7.09

 

Financial Covenants

   75

ARTICLE VIII.

 

        EVENTS OF DEFAULT AND REMEDIES

   76

8.01

 

Events of Default

   76

8.02

 

Remedies Upon Event of Default

   78

8.03

 

Application of Funds

   79

ARTICLE IX.

 

        ADMINISTRATIVE AGENT

   79

9.01

 

Appointment and Authority

   79

9.02

 

Rights as a Lender

   80

9.03

 

Exculpatory Provisions

   80

9.04

 

Reliance by Administrative Agent

   81

9.05

 

Delegation of Duties

   81

9.06

 

Resignation of Administrative Agent

   81

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

   82

9.08

 

No Other Duties, Etc

   82

9.09

 

Administrative Agent May File Proofs of Claim

   83

ARTICLE X.

 

        PARENT GUARANTEE

   83

10.01

 

Unconditional Guarantee

   83

10.02

 

Guarantee Absolute

   84

10.03

 

Waivers

   85

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(con’t)

 

         Page

10.04

 

Subrogation

   85

10.05

 

Survival

   85

10.06

 

Severability

   86

ARTICLE XI.

 

        MISCELLANEOUS

   86

11.01

 

Amendments, Etc

   86

11.02

 

Notices; Effectiveness; Electronic Communication

   87

11.03

 

No Waiver; Cumulative Remedies

   89

11.04

 

Expenses; Indemnity; Damage Waiver

   89

11.05

 

Payments Set Aside

   91

11.06

 

Successors and Assigns

   92

11.07

 

Treatment of Certain Information; Confidentiality

   95

11.08

 

Right of Setoff

   96

11.09

 

Interest Rate Limitation

   96

11.10

 

Counterparts; Integration; Effectiveness

   97

11.11

 

Survival of Representations and Warranties

   97

11.12

 

Severability

   97

11.13

 

Replacement of Lenders

   97

11.14

 

Governing Law; Jurisdiction; Etc

   98

11.15

 

Waiver of Jury Trial

   99

11.16

 

No Advisory or Fiduciary Responsibility

   100

11.17

 

USA PATRIOT Act Notice

   100

11.18

 

Judgment Currency

   101

 

iv



--------------------------------------------------------------------------------

SCHEDULES   

1.01

  

Regulatory Matters

  

1.02

  

Existing Letters of Credit

  

1.03

  

Borrowing Base Calculation

  

2.01

  

Commitments and Applicable Percentages

  

5.11

  

Subsidiaries; Other Equity Investments

  

11.02

  

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS       Form of   

A

  

Loan Notice

  

B-1

  

Fronted Letter of Credit

  

B-2

  

Several Letter of Credit

  

C

  

Note

  

D

  

Compliance Certificate

  

E

  

Assignment and Assumption

  

F

  

Intentionally Omitted

  

G

  

Request for Issue

  

H

  

Designated Borrower Request and Assumption Agreement

  

I

  

Designated Borrower Notice

  

J

  

Security Agreement

  

K

  

Borrowing Base Certificate

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
June 12, 2007, among HARBOR POINT LIMITED, a Bermuda company (the “Parent”),
HARBOR POINT RE LIMITED, a Bermuda company (“Harbor Point Re”), Harbor Point
U.S. Holdings, Inc., a Delaware corporation (“Harbor Point U.S. Holdings”),
certain Subsidiaries of the Parent party hereto pursuant to Section 2.14 (each a
“Designated Borrower” and, together with the Parent, Harbor Point Re and Harbor
Point U.S. Holdings, the “Borrowers” and, each a “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), DEUTSCHE BANK AG NEW YORK BRANCH, as Fronting Bank and BANK OF
AMERICA, N.A., as Administrative Agent, Fronting Bank and L/C Administrator.

The Parent and Harbor Point Re, as borrowers, Deutsche Bank AG New York Branch,
as fronting bank, Bank of America, N.A., as fronting bank, l/c administrator and
administrative agent and certain financial institutions entered into that
certain Credit Agreement dated as of March 24, 2006 (as amended to the date
hereof, the “Existing Agreement”).

The parties have agreed to amend and restate the Existing Agreement on the terms
and conditions set forth herein it being the intention of the Parent, Harbor
Point Re, the Lenders, each Fronting Bank and the L/C Administrator that this
Amended and Restated Credit Agreement and the Loan Documents executed in
connection herewith shall not effect the novation of the obligations of the
Parent and Harbor Point Re under the Existing Agreement but be merely a
restatement and, where applicable, an amendment of and substitution for the
terms governing such obligations hereafter.

The parties further agree that the letters of credit listed on Schedule 1.02
which are outstanding immediately prior to the Amendment Effective Date pursuant
to the Existing Agreement (the “Existing Letters of Credit”) will continue to be
outstanding Letters of Credit under this Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Account Bank” means any “bank” within the meaning of Section 9-102(a)(8) of the
UCC at which any deposit account constituting a Collateral Account is held,
which shall be (a) located in the United States and (b) reasonably acceptable to
the Administrative Agent.



--------------------------------------------------------------------------------

“Adjusted Fair Market Value” means with respect to any Eligible Collateral, an
amount equal to the product of the Fair Market Value of such Eligible Collateral
and the applicable percentage with respect to such Eligible Collateral as set
forth on Schedule 1.03.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agency Fee Letter” means the letter agreement dated April 27, 2007 among the
Parent, Harbor Point Re, Banc of America Securities LLC and Bank of America.

“Agency Securities” means each of (a) single-class mortgage participation
certificates in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of interest at the applicable certificate
rate and the ultimate collection of principal of which are guaranteed by the
Federal Home Loan Mortgage Corporation (excluding REMIC or other multi-class
pass-through certificates, collateralized mortgage obligations, pass-through
certificates backed by adjustable rate mortgages, securities paying interest or
principal only and similar derivative securities); (b) single-class mortgage
pass-through certificates in book-entry form backed by single-family residential
mortgage loans, the full and timely payment of interest at the applicable
certificate rate and ultimate collection of principal of which are guaranteed by
the Federal National Mortgage Association (excluding REMIC or other multi-class
pass-through certificates, pass-through certificates backed by adjustable rate
mortgages, collateralized mortgage obligations, securities paying interest or
principal only and similar derivative securities); and (c) single-class fully
modified pass-through certificates in book-entry form backed by single-family
residential mortgage loans, the full and timely payment of principal and
interest of which is guaranteed by the Government National Mortgage Association
(excluding REMIC or other multi-class pass-through certificates, collateralized
mortgage obligations, pass-through certificates backed by adjustable rate
mortgages, securities paying interest or principal only and similar derivatives
securities).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Amended and Restated Credit Agreement.

“Alternative Currency” means each of Canadian Dollars, Euro and Sterling.

 

2



--------------------------------------------------------------------------------

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Applicable Issuing Party at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of such Alternative Currency with Dollars.

“Alternative Currency LC Sublimit” means $50,000,000.

“Amendment Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 11.01.

“Applicable Issuing Party” means (a) in the case of Fronted Letters of Credit,
the Fronting Bank who issued such Fronted Letter of Credit and (b) in the case
of Several Letters of Credit, the L/C Administrator.

“Applicable Percentage” means with respect to any Lender, the percentage
(carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment or, if the Commitment of each Lender to
make Loans and the obligation of the Fronting Banks and the Lenders to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, the percentage (carried out to the ninth
decimal place) of the Total Outstanding Amount of all Lenders represented by
such Lender’s Total Outstanding Amount. The initial Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Financial Strength Rating of Harbor Point Re as set forth below:

Applicable Rate

 

Financial Strength Rating of Harbor Point Re

   Commitment
Fee     Eurodollar Loan
Margin/Letter of  Credit Fee
(other than for Secured
Letters of Credit)     Utilization
Fee     Secured
Letter  of
Credit Fee  

A+ or above

   .065 %    .275 %    .050 %    .225 % 

A

   .075 %    .350 %    .050 %    .225 % 

A-

   .100 %    .450 %    .050 %    .225 % 

Below A- or no rating

   .125 %    .700 %    .100 %    .225 % 

“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Applicable Issuing Party, to be necessary
for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Applicant Borrower” has the meaning specified in Section 2.14.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of Banc of America Securities LLC and Deutsche Bank
Securities Inc., in its capacity as joint lead arranger and joint book manager.

“Arranger Fee Letter” means the letter agreement dated April 27, 2007 among the
Parent, Harbor Point Re, Bank of America, DBNY and each Arranger.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Availability Period” means the period from and including the Amendment
Effective Date to the earliest of (a) the Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.05, and (c) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest at the Base Rate.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

 

4



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Borrowing Base” means with respect to any Investment Entity on any date of
determination, an amount equal to the sum of the Adjusted Fair Market Value of
all Eligible Collateral of such Investment Entity.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit K with such changes therein as the Administrative Agent may reasonably
request from time to time.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and
(a) if such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market and (b) if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars in
respect of a Letter of Credit denominated in a currency other than Dollars, or
any other dealings in any currency other than Dollars to be carried out pursuant
to this Agreement in respect of any such Letter of Credit, means any such day on
which banks are open for foreign exchange business in the principal financial
center of the country of such currency.

“Business Plan” means the business plan filed with the Bermuda Monetary
Authority delivered to the Administrative Agent.

“Canadian Dollar” and “C$” means lawful money of Canada.

“Cash” means (i) Dollars held in a Collateral Account and (ii) any overnight or
other investment money market funds of the Financial Institution (or an
Affiliate of such Financial Institution) at which a Collateral Account is held.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means at any time:

(a) commercial paper, maturing not more than one year from the date of
determination, which is issued by

(i) an entity (except an Affiliate of the Borrowers) that is organized under the
laws of the United States and is rated at least A-1 by S&P or P-1 by Moody’s or
the equivalent rating from another nationally recognized agency, or

(ii) any Lender (or its holding company); and

(b) time deposits, certificates of deposit or money market deposits, maturing
not more than two years after the date of determination, which are issued by a
financial institution which is rated at least AA- by S&P or Aa3 by Moody’s
(whether or not a Lender).

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of at least 50% prior to a Listing and 35% after a Listing or more
of the equity securities of the Parent entitled to vote for members of the board
of directors or equivalent governing body of the Parent on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right) without regard to the voting
limitations set forth in the Organization Documents of the Parent;

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) the Parent fails to own, directly or indirectly, free and clear of all
Liens, 100% of the Equity Interests of Harbor Point Re, Harbor Point U.S.
Holdings and each Designated Borrower.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, with respect to any Investment Entity, all property and
assets with respect to which a security interest is purported to be granted in
favor of the Administrative Agent pursuant to a Security Agreement executed by
such Investment Entity.

 

6



--------------------------------------------------------------------------------

“Collateral Account” means, with respect to any Investment Entity, any account
at a Financial Institution as to which such Financial Institution, such
Investment Entity and the Administrative Agent have entered into a Control
Agreement.

“Commitment” means with respect to each Lender, the amount set forth on Schedule
2.01 hereto, or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as the amount of such Lender’s commitment
to make Loans to the Borrowers and to issue and participate in the issuance,
extension and renewal of Letters of Credit for the account of a Borrower, as the
same may be adjusted from time to time; or if such commitment is terminated
pursuant to the provisions hereof, zero.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Debt” means the consolidated Indebtedness of the Parent and its
Subsidiaries. For purposes of calculating consolidated Indebtedness (i) the
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date, (ii) the amount of any
capital lease or Synthetic Lease Obligation as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date,
(iii) the amount of any Indebtedness described in clause (e) of the definition
of Indebtedness shall be the lesser of the fair market value of such assets at
such date of determination (determined in good faith by the Parent) and the
amount of such Indebtedness, (iv) Indebtedness under clause (b) of the
definition thereof shall be included only to the extent that payments have been
made or draws have been honored under such instruments but not reimbursed, and
(v) Indebtedness shall not include any payment of obligations arising under a
repurchase, securities loan or similar agreement, except for the excess of the
payment of obligations for which such Person is liable under such agreement over
the value of the collateral securing such payment obligations.

“Consolidated Net Income” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the net income of the Parent and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period calculated in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means, with respect to any Investment Entity, an agreement
between such Investment Entity, the applicable Financial Institution and the
Administrative Agent with respect to any deposit or securities account of such
Investment Entity in which a security interest is purported to be granted to the
Administrative Agent pursuant to a Security Agreement in form and substance
reasonably acceptable to the Administrative Agent.

 

7



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“DBNY” means Deutsche Bank AG New York Branch and its successors.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Debt to Capital Ratio” means the ratio, expressed as a percentage, of
(a) Consolidated Debt to (b) Shareholders’ Equity plus Consolidated Debt.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would, unless
cured or waived, become an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, or Several Letters of Credit or participations in Unreimbursed
Amounts required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.14.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

 

8



--------------------------------------------------------------------------------

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined as of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.

“Drawing Request” has the meaning specified in Section 2.03(c)(i).

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender that is
primarily engaged in the business of commercial banking; (c) an Approved Fund;
and (d) any other Person (other than a natural person) approved by (i) the
Administrative Agent, and (ii) unless an Event of Default has occurred and is
continuing, the Parent (each such approval of the Administrative Agent and the
Parent not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, (x) each Fronting Bank must approve any proposed
assignee who is not a Lender, (y) “Eligible Assignee” shall not include the
Parent or any of the Parent’s Affiliates or Subsidiaries and (z) the Parent must
approve any proposed assignee that is not an NAIC Approved Bank.

“Eligible Collateral” means Cash, Cash Equivalents, Agency Securities,
Government Securities and Municipal Securities which (a) are denominated in
Dollars, (b) except in the case of Cash and Cash Equivalents, have the required
rating and/or maximum tenor as set forth on Schedule 1.03, (c) are capable of
being marked to market on a daily basis, and (d) are held in a Collateral
Account.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements or governmental restrictions relating to pollution
and the protection of the environment or the release of any Hazardous Materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or

 

9



--------------------------------------------------------------------------------

options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any material
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower or any ERISA
Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

10



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Fronting Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) Taxes imposed on or
measured by its overall net income (however denominated), and franchise Taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such Administrative
Agent, such Lender, such Fronting Bank or such other recipient is organized or
in which its principal office is located or in which it otherwise does business
or, in the case of any Lender, in which its applicable Lending Office is located
or in which it otherwise does business, (b) any branch profits Taxes imposed by
any jurisdiction in which such Borrower is organized or in which its principal
office is located, (c) Taxes imposed by reason of any connection between the
jurisdiction imposing such Tax and the Administrative Agent, such Lender, such
Fronting Bank or such other recipient, other than a connection arising from such
Person having entered into this Agreement or any other Loan Document or
performed any obligations, received any payments or enforced or exercised any
rights, or pursued any remedies, hereunder or thereunder; and (d) in the case of
the Administrative Agent, such Lender, such Fronting Bank or such other
recipient other than an assignee pursuant to a request by the Parent under
Section 3.06(c) or 11.13, any withholding tax that is attributable to such
Agent’s, such Lender’s, such Fronting Bank’s or such other recipient’s failure
or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Person (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the applicable Borrower with
respect to such withholding tax pursuant to Section 3.01(a).

“Existing Agreement” has the meaning specified in the recitals.

“Existing Letters of Credit” has the meaning specified in the recitals.

“Fair Market Value” means (a) with respect to any Government Securities or other
publicly-traded security (other than those set forth in clause (b)) the closing
price for such security on Bloomberg, Inc. or, if Bloomberg, Inc. is not
available, another nationally recognized quotation service reasonably acceptable
to the Administrative Agent, (b) with respect to Cash and Cash Equivalents, the
amounts thereof, and (c) with respect to any Eligible Collateral (other than
those set forth in clauses (a), and (b)), the price for such Eligible Collateral
on the date of calculation obtained from a nationally recognized source approved
by the Administrative Agent or the most recent bid quotation from such approved
source (or, if no nationally recognized source exists as to such Eligible
Collateral, any other source specified by the Parent to which the Administrative
Agent does not reasonably object).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal

 

11



--------------------------------------------------------------------------------

Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

“Fee Letters” means the Arranger Fee Letter and the Agency Fee Letter.

“Financial Institution” means the Securities Intermediary or Account Bank, as
applicable, with respect to any Collateral Account.

“Financial Strength Rating” means with respect to any Material Insurance
Subsidiary, the financial strength rating of such Material Insurance Subsidiary
as determined by A.M. Best Company, Inc.

“Foreign Benefit Plan” means any employee benefit plan, pension plan or welfare
plan not subject to ERISA which is maintained or contributed to for the benefit
of the employees of a Borrower or its Subsidiaries which, under applicable law,
(a) is required to be funded through a trust or similar funding vehicle or
(b) creates or could result in a Lien on any property of such Borrower or any of
its Subsidiaries.

“Foreign Obligor” means each Borrower that is not organized under the laws of
the United States or a state thereof.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronted Letter of Credit” means a Letter of Credit issued by a Fronting Bank in
which the Lenders purchase a risk participation pursuant to Section 2.01(c)
which shall be substantially in the form of Exhibit B-1 or in such other form as
may be agreed by the applicable L/C Applicant (or, in the case of a Letter of
Credit issued for the account of an Investment Entity or an Insurance
Subsidiary, by Harbor Point Re) and the Fronting Banks, provided that the
Fronting Banks will agree to reasonable changes to such form, necessary to
satisfy any then applicable requirement of the applicable insurance regulators
and/or of any rating agency.

“Fronting Bank” means (a) in the case of Fronted Letters of Credit, each of Bank
of America and DBNY or any successor fronting bank and (b) in the case of
Several Letters of Credit, Bank of America or any successor fronting bank in its
capacity as a fronting bank on behalf of each Participating Bank.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board consistently applied
or such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination.

 

12



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Government Securities” means Indebtedness which is freely transferable and
traded in established and recognized markets issued by the U.S. Treasury
Department or U.S. Governmental Authority which is backed by the full faith and
credit of the United States.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that (i) obligations of any Insurance Subsidiary under Primary Policies,
Reinsurance Agreements and Retrocession Agreements (including security posted to
secure obligations thereunder), (ii) a Borrower’s obligation to guarantee
payment of any real property lease for office premises entered into by a direct
or indirect Subsidiary of a Borrower in the ordinary course of business and
(iii) obligations of a Borrower arising in the ordinary course of business
pursuant to letters to certain insurers, reinsurers and insurance brokers to
contribute or cause to be contributed sufficient capital surplus to any direct
or indirect Subsidiary of a Borrower in the event that such Subsidiary is unable
or unwilling in whole or in part for financial reasons to make payment of any of
its claims, losses or expenses pursuant to Primary Policies on or Reinsurance
Agreements issued to clients of the addressees of such letters shall not be
deemed to be Guarantees of such Person for the purposes of this Agreement. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith, provided that the amount of any Guarantee
described in clause (b) of the immediately preceding sentence shall be the
lesser of (x) the fair market value of such assets at such date of determination
(determined in good faith by the Parent) and (y) the amount of such Indebtedness
or other obligation of such other Person. The term “Guarantee” as a verb has a
corresponding meaning.

 

13



--------------------------------------------------------------------------------

“Guaranteed Borrowers” means each Borrower (including each Designated Borrower)
other than the Parent.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

“Harbor Point Re” has the meaning specified in the introductory paragraph.

“Harbor Point U.S. Holdings” has the meaning specified in the introductory
paragraph.

“Hazardous Materials” means all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law including all explosive or radioactive
substances or wastes.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“HPRe US” means Harbor Point Reinsurance U.S., Inc.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under bankers’
acceptances, bank guaranties, surety bonds and similar instruments and all
obligations of such Person in respect of letters of credit;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

 

14



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Indebtedness
is expressly made non-recourse to such Person. Indebtedness shall not include
(i) obligations arising from the honoring of a check, draft or similar
instrument against insufficient funds provided such obligation is extinguished
within three Business Days of its incurrence or (ii) obligations of any
Insurance Subsidiary under any Primary Policy, Reinsurance Agreement or
Retrocession Agreement.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Insurance Subsidiary” means each of Harbor Point Re and any other Subsidiary
which is licensed by any Governmental Authority to engage in the insurance
and/or reinsurance business.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
or, if available to all Lenders, such longer or shorter period thereafter, as
selected by a Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Parent’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Investment Entity” means New Point Re Limited and any other insurance or
reinsurance entity in which Parent has a direct or indirect investment (other
than Subsidiaries).

 

15



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issue” means, with respect to any Letter of Credit, to issue, to amend or to
extend the expiry date of, or to increase the stated amount of, such Letter of
Credit; and the terms “Issued”, “Issuing” and “Issuance” have corresponding
meanings.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Applicable Issuing Party and (x) in the case of Letters of Credit
issued for its own account, the applicable Borrower, (y) in the case of Letters
of Credit issued for the account of an Insurance Subsidiary, Harbor Point Re, or
(z) in the case of Secured Letters of Credit, Harbor Point Re and the Investment
Entity for whose account such Secured Letter of Credit is issued, or in favor of
the Applicable Issuing Party relating to any such Letter of Credit.

“Key Managers” means John Berger and Wayne Paglieri.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Administrator” means Bank of America’s Letter of Credit Operations located
at One Fleet Way, Scranton, PA 18507, as letter of credit administrator for the
Lenders, together with any replacement L/C Administrator arising under
Section 9.09.

“L/C Advance” means, with respect to each Lender, in connection with any Letter
of Credit, the amount funded by such Lender in accordance with
Section 2.03(c)(iv).

“L/C Advance Date” has the meaning specified in Section 2.03(c)(ii).

“L/C Applicant” means (a) a Borrower with respect to Letters of Credit issued
for its account, (b) in the case of a Letter of Credit requested for the account
of an Insurance Subsidiary, Harbor Point Re, and (c) in the case of a Secured
Letter of Credit, Harbor Point Re and the Investment Entity for whose account
such Secured Letter of Credit is to be issued.

“L/C Credit Extension” means, without duplication with respect to any Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

“L/C Issuer” means (a) with respect to any Fronted Letter of Credit, the
Fronting Bank who has issued such Letter of Credit and (b) with respect to a
Several Letter of Credit, each Lender other than a Participating Bank.

 

16



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07. For all purposes of this
Agreement, if on any date of determination a Letter of Credit that is subject to
the rules of the ISP has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. For purposes of determining the L/C Obligations held by any Lender,
a Lender shall be deemed to hold an amount equal to the sum of (a) the aggregate
amount of each Lender’s direct obligation, in all outstanding Several Letters of
Credit (or, if a Participating Bank, its risk participation in Several Letters
of Credit), (b) its risk participation in all outstanding Fronted Letters of
Credit, and (c) its L/C Advances. The L/C Obligation of any L/C Applicant shall
be the aggregate amount available to be drawn under all outstanding Letters of
Credit issued for the account of such L/C Applicant plus the aggregate of all
Unreimbursed Amounts owed by such L/C Applicant.

“Lender” has the meaning specified in the introductory paragraph hereto together
with, in each case, any Affiliate of any such Lender through which such Lender
elects, by written notice to the Administrative Agent and the Borrowers, to make
any Loans available to any Borrower other than a Borrower located in the United
States or Bermuda, provided that, for all purposes of voting or consenting with
respect to (a) any amendment, supplementation or modification of any Loan
Document, (b) any waiver of any requirements of any Loan Document or any Default
and its consequences, or (c) any other matter as to which a Lender may vote or
consent pursuant to this Agreement, the Lender making such election shall be
deemed the “Person”, rather than such Affiliate, entitled to vote or consent.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent and the
Administrative Agent.

“Letter of Credit” means (a) the Existing Letters of Credit, (b) any standby
letter of credit issued hereunder (i) for the account of any Borrower, (ii) at
the request of Harbor Point Re, for the account of an Insurance Subsidiary, or
(iii) at the request of Harbor Point Re for the account of any Investment
Entity, in each case to support obligations relating to insurance or reinsurance
liabilities or for general corporate purposes. Letters of Credit may be issued
in Dollars or in an Alternative Currency and shall be in a form which complies
with the applicable insurance regulatory requirements.

“Letter of Credit Application” means each request for Issue of a Letter of
Credit substantially in the form of Exhibit G or any other application and
agreement for the issuance or amendment of a Letter of Credit in the form from
time to time in use by the Applicable Issuing Party.

“Letter of Credit Expiration Date” means the date which is one year after the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

17



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

“Listing” means the listing of any Equity Interests of the Parent on any stock
exchange.

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Security Agreement, each Control Agreement, each Designated Borrower Request and
Assumption Agreement and the Fee Letters.

“Loan Notice” means a notice given pursuant to Section 2.02(a) of (a) a
Borrowing, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, which, if in writing, shall be
substantially in the form of Exhibit A.

“Loan Sublimit” means, the amount requested by the Parent from time to time
provided, that at no time, shall the Loan Sublimit be an amount in excess of 50%
of the Aggregate Commitments at such time. The Loan Sublimit on the Amendment
Effective Date is $250,000,000. The Parent may request an increase of the Loan
Sublimit in connection with any increase of the Aggregate Commitments pursuant
to Section 2.13 and may, upon written notice to the Administrative Agent request
that the Loan Sublimit be decreased at any time. The Administrative Agent will
advise the Lenders of any change in the Loan Sublimit. The Loan Sublimit is part
of, and not in addition to, the Aggregate Commitments.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities (actual or contingent),
operations or condition (financial or otherwise) of the Parent and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of a
Borrower to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against a Borrower of any Loan Document to which it is
a party.

“Material Insurance Subsidiary” means Harbor Point Re and each other Insurance
Subsidiary whose consolidated assets or revenues exceed 5% of the consolidated
assets or revenues of the Parent and its Subsidiaries for the most recent fiscal
quarter for which financial statements have been delivered pursuant to
Section 6.01(a) or (b).

“Material Party” means each Borrower, each Material Insurance Subsidiary and
each other Subsidiary whose consolidated assets or revenues exceed 5% of the
consolidated assets or revenues of the Parent and its Subsidiaries for the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 6.01(a) or (b).

“Maturity Date” means June 12, 2012.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

18



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Municipal Securities” means publicly traded debt securities issued by any state
or municipality or subdivision or instrumentality thereunder located in the
United States.

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

“NAIC Approved Bank” means any bank listed on the most current list of banks
approved by the Securities Valuation Office of the NAIC and acting through the
branch so listed.

“Non-US Person” has the meaning specified in Section 3.01(e).

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Borrower of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Parent” has the meaning specified in the introductory paragraph.

“Participant” has the meaning specified in Section 11.06(d).

 

19



--------------------------------------------------------------------------------

“Participating Bank” means, from time to time, with respect to any Several
Letter of Credit, a Lender that is unable due to regulatory restrictions or
other legal impediments to Issue such Several Letter of Credit because of its
relationship to the beneficiary and/or a Lender that is not, or that loses its
status as, an NAIC Approved Bank.

“Participating Member State” means each state so described in any EMU
Legislation.

“Patriot Act” has the meaning specified in Section 11.17.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Borrower or any
ERISA Affiliate or to which a Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by a Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Primary Policies” means any insurance policies issued by an Insurance
Subsidiary.

“Process Agent” has the meaning specified in Section 11.14(d).

“Projections” means the projections included in the Confidential Information
Memorandum dated May, 2007.

“Register” has the meaning specified in Section 11.06(c).

“Registered Public Accounting Firm” (a) prior to a Listing, means Deloitte &
Touche or another accounting firm of nationally recognized standing and
(b) after a Listing, has the meaning specified in the Securities Laws and shall
be independent of the Parent as prescribed by the Securities Laws.

“Regulatory Matters” means the regulatory matters and investigations described
in Schedule 1.01.

“Reinsurance Agreements” means any agreement, contract, treaty, certificate or
other arrangement whereby the Parent or any of its Insurance Subsidiaries agrees
to assume from or reinsure an insurer or reinsurer for all or part of the
liability of such insurer or reinsurer under a policy or policies of insurance
issued by such insurer or under a reinsurance agreement assumed by such
reinsurer.

 

20



--------------------------------------------------------------------------------

“Reinstatement Premiums” means premiums charged to insureds to reinstate or
continue coverage under a Reinsurance Agreement after a loss.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

“Required Lenders” means, at any date of determination, Lenders having more than
50% of the Aggregate Commitments or, if the Commitment of each Lender to make
Loans and the obligation of the Fronting Banks and the Lenders to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 50% of the Total Outstanding Amount (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Lender for purposes of this
definition); provided, that the Commitment of, and the portion of the Total
Outstanding Amount held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means with respect to any Person, the chief executive
officer, president, chief financial officer, chief accounting officer or
treasurer of such Person. Any document delivered hereunder that is signed by a
Responsible Officer of a Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Parent,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to the Parent’s stockholders,
partners or members (or the equivalent Person thereof).

“Retrocession Agreements” means any agreement, treaty, certificate or other
arrangement whereby any Insurance Subsidiary transfers, cedes or retrocedes to
another insurer or reinsurer all or part of such Insurance Subsidiary’s
liability under a policy or policies of insurance issued by such Insurance
Subsidiary or under a Reinsurance Agreement assumed by such Insurance
Subsidiary.

 

21



--------------------------------------------------------------------------------

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the Applicable Issuing Party
under any Letter of Credit denominated in an Alternative Currency, (d) the
Letter of Credit Expiration Date, (e) with respect to the Existing Letters of
Credit, the Amendment Effective Date and (f) such additional dates as the
Administrative Agent, a Fronting Bank, the L/C Administrator or a Borrower shall
determine or the Required Lenders shall require.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, same day funds, and (b) with respect to disbursements and payments in
an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent or the Applicable Issuing Party, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Letter of Credit” means a Letter of Credit issued at the request of
Harbor Point Re for the account of an Investment Entity.

“Secured Letter of Credit Sublimit” means $50,000,000. The Secured Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Securities Intermediary” means any “securities intermediary” within the meaning
of Section 8.102(a)(14) of the UCC at which any securities account constituting
a Collateral Account is held, which shall be (a) located in the United States
and (b) reasonably acceptable to the Administrative Agent.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Security Agreement” means a Security Agreement substantially in the form of
Exhibit J with such changes therein as may be agreed to by the Administrative
Agent and the Investment Entity which may be entered into from time to time
between the Administrative Agent and an Investment Entity.

“Several Letter of Credit” means a Letter of Credit issued severally by or on
behalf of the Lenders pursuant to which the Lenders (or in the case of any
Participating Bank, a Fronting Bank on its behalf) are severally liable to the
beneficiary which shall be substantially in the form of

 

22



--------------------------------------------------------------------------------

Exhibit B-2 or in such other form as may be agreed by the applicable L/C
Applicant and the L/C Administrator; provided that the L/C Administrator will
agree to reasonable changes to such form, necessary to satisfy any then
applicable requirement of the applicable insurance regulators and/or of any
rating agency.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.

“Spot Rate” for a currency means the rate determined by the Administrative
Agent, to be the rate quoted by the Administrative Agent as the spot rate for
the purchase by the Administrative Agent of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Administrative Agent does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the Administrative Agent may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

23



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means $35,000,000.

“Total Outstanding Amount” means the sum of (a) with respect to Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any Borrowings and prepayments or repayments of Loans occurring on such date;
plus (b) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by L/C Applicants of Unreimbursed Amounts. The Total Outstanding
Amount of any Lender on any date means the sum of (x) the aggregate outstanding
principal amount of Loans owed to such Lender plus (y) the Dollar Equivalent
amount of L/C Obligations of such Lender on such date, in each case after giving
effect to any Credit Extensions and/or prepayments or repayments of Credit
Extensions on such date.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“UCP” means the 1993 Revision of the Uniform Customs and Practice for
Documentary Credits of the International Chamber of Commerce.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(ii).

 

24



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Article and section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time except as otherwise
specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Parent shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Parent shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under

 

25



--------------------------------------------------------------------------------

this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

1.04 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and any portion of the Total Outstanding Amount denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Borrowers hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent.

1.05 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum Dollar Equivalent of the stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Commitments. On and subject to the terms and conditions set forth herein,
(a) each Lender severally agrees to make loans (each such Loan, a “Loan”) to the
Parent, Harbor Point Re, Harbor Point U.S. Holdings and, upon receipt of all
required consents under Section 2.14,

 

26



--------------------------------------------------------------------------------

each Designated Borrower, in Dollars from time to time, on any Business Day
during the Availability Period in such Lender’s Applicable Percentage of such
aggregate amounts as the Parent may from time to time request in an amount not
to exceed the Loan Sublimit, (b) each Lender that is not a Participating Bank
severally agrees to issue, extend and renew in such Lender’s Applicable
Percentage, Several Letters of Credit at the request of and for the account of
the Parent, Harbor Point Re (or at the request of Harbor Point Re for the
account of an Insurance Subsidiary), Harbor Point U.S. Holdings, each Designated
Borrower or, subject to satisfaction of the provisions of Section 4.02(f),
Harbor Point Re and such Investment Entity (on a joint and several basis), from
time to time during the Availability Period and the Fronting Bank hereby agrees
that it shall be severally (and not jointly) liable for an amount equal to its
Applicable Percentage plus each Participating Bank’s Applicable Percentage and
each Participating Bank hereby agrees to purchase a risk participation in the
obligations of the Fronting Bank under any such Several Letter of Credit in an
amount equal to such Participating Bank’s Applicable Percentage, and (c) each
Fronting Bank agrees to issue, extend and renew Fronted Letters of Credit for
the account of the Parent, Harbor Point Re (or at the request of Harbor Point Re
for the account of an Insurance Subsidiary), Harbor Point U.S. Holdings, each
Designated Borrower or, subject to satisfaction of the provisions of
Section 4.02(f), Harbor Point Re and such Investment Entity (on a joint and
several basis), from time to time during the Availability Period and each Lender
agrees to purchase risk participations in the obligations of the relevant
Fronting Bank under the Fronted Letters of Credit as more fully set forth in
Section 2.03; provided, however, that after giving effect to any Credit
Extension pursuant to this Section 2.01, (v) the Total Outstanding Amount shall
not exceed the Aggregate Commitments, (w) the aggregate Total Outstanding Amount
of any Lender shall not exceed such Lender’s Commitment, (x) the aggregate
outstanding principal amount of Loans shall not exceed the Loan Sublimit,
(y) the stated amount of all Secured Letters of Credit shall not exceed the
Secured Letter of Credit Sublimit and the stated amount of all Secured Letters
of Credit issued for the account of an Investment Entity shall not exceed such
Investment Entity’s Borrowing Base, and (z) the stated amount of all Letters of
Credit denominated in an Alternative Currency shall not exceed the Alternative
Currency LC Sublimit. All Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Amendment Effective Date
shall be subject to and governed by the terms and conditions hereof. Within the
foregoing limits, and subject to the terms and conditions hereof, an L/C
Applicant’s ability to obtain Letters of Credit shall be fully revolving and
accordingly an L/C Applicant may during the Availability Period obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Within the limits of this Section 2.01 and subject to the
other terms and conditions hereof, a Borrower may borrow Loans under this
Section 2.01, prepay Loans under Section 2.04 and reborrow Loans under this
Section 2.01.

2.02 Borrowings, Conversions and Continuations of Loans.

(a)(i) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (x) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (y) on the requested
date of any

 

27



--------------------------------------------------------------------------------

Borrowing of Base Rate Loans; provided however that if a Borrower wishes to
request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period”, the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurodollar Rate Loans, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is available to all of them. Not
later than 11:00 a.m. three Business Days before the requested date of such
Borrowing, conversion or continuation of Eurodollar Rate Loans, the
Administrative Agent shall notify the applicable Borrower (which notice may be
by telephone) whether or not the requested Interest Period is available to all
the Lenders. Each telephonic notice by a Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of such Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (A) whether the applicable Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (B) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(C) the principal amount of Loans to be borrowed, converted or continued,
(D) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the applicable Borrower fails to specify a Type of Loan in a
Loan Notice or if the applicable Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If a Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(ii) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
such Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02, the Administrative Agent shall make all
funds so received available to the applicable Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the
applicable Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by such Borrower.

 

28



--------------------------------------------------------------------------------

(b) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as, Eurodollar Rate Loans without the consent of the
Required Lenders.

(c) The Administrative Agent shall promptly notify the Parent and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Parent and the Lenders of
any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(d) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five Interest Periods in effect with respect to all Loans.

2.03 Letters of Credit.

(a) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Subject to Section 2.01, each Letter of Credit shall be issued or amended,
as the case may be, upon the request of an L/C Applicant delivered to (x) a
Fronting Bank, in the case of Fronted Letters of Credit and (y) the L/C
Administrator, in the case of Several Letters of Credit (with a copy in each
case to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such L/C
Applicant (and in the case of Secured Letters of Credit, by a Responsible
Officer of both Harbor Point Re and the Investment Entity for whose account such
Secured Letter of Credit will be issued). Such Letter of Credit Application must
be received by the Applicable Issuing Party and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and the Applicable Issuing Party may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the Applicable Issuing Party: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) whether such Letter of Credit is to be a Fronted Letter
of Credit or a Several Letter of Credit (it being agreed that (x) all Letters of
Credit issued in an Alternative Currency shall be Fronted Letters of Credit and
(y) in the case of Several Letters of Credit, in the event a Lender advises the
L/C Administrator that such Lender is a Participating Bank, such Participating
Bank’s Applicable Percentage of such Several Letter of Credit will be issued by
the Fronting Bank); (H) whether such Letter of Credit shall be issued under the
rules of the ISP or the UCP; (I) the name of the account party, and (J) such
other matters

 

29



--------------------------------------------------------------------------------

as the Applicable Issuing Party may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the Applicable Issuing Party
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the Applicable Issuing Party may
require. Additionally, the applicable L/C Applicant shall furnish to the
Applicable Issuing Party and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the Applicable Issuing Party or the
Administrative Agent may require. In the event Harbor Point Re requests that a
Letter of Credit be issued for the account of an Insurance Subsidiary, Harbor
Point Re shall be liable for all Obligations under such Letter of Credit as if
it had been issued for the account of Harbor Point Re itself. In the event a
Secured Letter of Credit is requested to be issued for the account of an
Investment Entity, Harbor Point Re shall be jointly and severally liable with
such Investment Entity for all Obligations under such Letter of Credit as if it
had been issued for the account of Harbor Point Re itself.

(ii) Promptly after receipt of any Letter of Credit Application, the Applicable
Issuing Party will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from an L/C Applicant and, if not, the Applicable Issuing
Party will provide the Administrative Agent with a copy thereof. Unless the
Applicable Issuing Party has received written notice from any Lender, the
Administrative Agent or a Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied (such conditions, for the avoidance of doubt, being inapplicable to
any such amendment that does not constitute an L/C Credit Extension), then,
subject to the terms and conditions hereof, the Applicable Issuing Party shall,
on the requested date, issue a Letter of Credit for the account of such L/C
Applicant or enter into the applicable amendment, as the case may be, in each
case in accordance with the Applicable Issuing Party’s usual and customary
business practices. The Applicable Issuing Party will promptly notify the
Administrative Agent of any L/C Credit Extension and any termination of a Letter
of Credit prior to its stated expiry date. Immediately upon the issuance of each
Fronted Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, without recourse or warranty, purchase from the
issuing Fronting Bank a risk participation in such Fronted Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Fronted Letter of Credit.

(b) The L/C Administrator is hereby authorized to execute and deliver each
Several Letter of Credit and each amendment to a Several Letter of Credit on
behalf of each Lender (unless such Lender has advised the L/C Administrator that
it is a Participating Bank) provided that, upon request of an L/C Applicant,
such Several Letter of Credit or amendment will be executed by each Lender
(other than a Participating Bank). The L/C Administrator shall use the
Applicable Percentage of each Lender as its “Commitment share” under each
Several Letter of Credit provided that the Fronting Bank shall be severally (and
not jointly) liable for an amount equal to its Applicable Percentage plus the
Applicable Percentage of each Participating

 

30



--------------------------------------------------------------------------------

Bank. The LC Administrator shall not amend any Several Letter of Credit to
change the “Commitment shares” of an L/C Issuer or add or delete an L/C Issuer
liable thereunder unless such amendment is done in connection with an assignment
in accordance with Section 11.06, a change in the Lenders and/or the Applicable
Percentages as a result of any increase in the Aggregate Commitments pursuant to
Section 2.13 or any other addition or replacement of a Lender in accordance with
the terms of this Agreement or a change in status of a Lender as a Participating
Bank. Fees owed by any Participating Bank to the Fronting Bank pursuant to
Section 2.03(j) shall accrue for the account of such Participating Bank only
during such period as such Lender is a Participating Bank with respect to any
such Several Letter of Credit. Each Lender hereby irrevocably constitutes and
appoints the L/C Administrator its true and lawful attorney-in-fact for and on
behalf of such Lender with full power of substitution and revocation in its own
name or in the name of the L/C Administrator to issue, execute and deliver, as
the case may be, each Several Letter of Credit and each amendment to a Several
Letter of Credit and to carry out the purposes of this Agreement with respect to
Several Letters of Credit. Upon request, each Lender shall execute such powers
of attorney or other document as any beneficiary of any Several Letter of Credit
may reasonably request to evidence the authority of the L/C Administrator to
execute and deliver such Several Letter of Credit and any amendment or other
modification thereto on behalf of the Lenders. Immediately upon issuance of each
Several Letter of Credit, each Participating Bank shall be deemed to, and hereby
irrevocably and unconditionally agrees to, without recourse or warranty,
purchase from the Fronting Bank a risk participation in such Several Letter of
Credit in an amount equal to the product of such Participating Bank’s Applicable
Percentage times the amount of such Several Letter of Credit.

(i) The Applicable Issuing Party shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(vi), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(ii) An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Amendment Effective Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Amendment
Effective Date and which such L/C Issuer in good faith deems material to it;

 

31



--------------------------------------------------------------------------------

(B) except as otherwise agreed by the Administrative Agent and the Applicable
Issuing Party, such Letter of Credit is in an initial stated amount less than
$50,000;

(C) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency or, after giving effect to such issuance the Dollar
Equivalent of the stated amount of all Letters of Credit denominated in an
Alternative Currency would exceed the Alternative Currency LC Sublimit;

(D) such Letter of Credit is not substantially in the form of Exhibit B-1 or
B-2, as applicable; provided that the Applicable Issuing Party can and will
agree to reasonable changes to such forms, not adverse to interests of the
Lenders, necessary to satisfy any then applicable requirements of the applicable
insurance regulators and/or of any rating agency; or

(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless each
Fronting Bank has entered into satisfactory arrangements with the applicable L/C
Applicant or such Lender to eliminate the Fronting Banks’ risk with respect to
such Lender.

(iii) The Applicable Issuing Party shall not amend any Letter of Credit if the
Applicable Issuing Party would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

(iv) The Applicable Issuing Party shall not be under any obligation to amend any
Letter of Credit if (A) the Applicable Issuing Party would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

(v) The L/C Administrator shall act on behalf of the Lenders with respect to any
Several Letters of Credit issued hereunder and the documents associated thereto
and each Fronting Bank shall act on behalf of the Lenders with respect to any
Fronted Letters of Credit issued by such Fronting Bank hereunder and the
documents associated therewith, and each of the L/C Administrator and each
Fronting Bank shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Administrator or a Fronting Bank, as the case may be, in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Administrator
and the Fronting Banks with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Administrator and the
Fronting Banks.

 

32



--------------------------------------------------------------------------------

(vi) If an L/C Applicant so requests in any applicable Letter of Credit
Application, the Applicable Issuing Party may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Applicable Issuing Party to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Applicable Issuing Party, the
applicable L/C Applicant shall not be required to make a specific request to the
Applicable Issuing Party for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the Applicable Issuing Party to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the Applicable Issuing Party
shall not permit any such extension if (A) the Applicable Issuing Party has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (i) or (ii) of
Section 2.03(b) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the applicable L/C Applicant that it does
not wish to have such Letter of Credit extended, (2) from the Administrative
Agent that the Lenders have elected not to permit such extension or (3) from the
Administrative Agent, any Lender or any Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the Applicable Issuing Party not to permit such
extension.

(vii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Applicable Issuing Party will also deliver to the applicable L/C
Applicant and the Administrative Agent a true and complete copy of such Letter
of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit (a “Drawing Request”), the Applicable
Issuing Party shall notify the applicable L/C Applicant and the Administrative
Agent of the receipt of such Drawing Request and of the date the Applicable
Issuing Party will honor such request (each such date, an “Honor Date”). Not
later than 11:00 a.m. on such Honor Date in the case of Letters of Credit to be
reimbursed in Dollars or the Applicable Time on the Honor Date with respect to
Letters of Credit to be reimbursed in an Alternative Currency, the applicable
L/C Applicant shall reimburse the respective L/C Issuers through the
Administrative Agent in Same Day Funds the amount of the Drawing Request. In the
case of a Letter of Credit denominated in an Alternative Currency, the
applicable L/C Applicant shall reimburse the applicable Fronting Bank through
the Administrative Agent in such Alternative Currency, unless (A) the applicable
Fronting Bank (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars,

 

33



--------------------------------------------------------------------------------

such L/C Applicant shall have notified the applicable Fronting Bank promptly
following receipt of notice of drawing that such L/C Applicant will reimburse
the applicable Fronting Bank in Dollars. In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the Administrative Agent shall notify the applicable L/C Applicant of
the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. To the extent that Same Day Funds are received by the
Administrative Agent from the applicable L/C Applicant prior to 11:00 a.m. (or
the Applicable Time in the case of any Letter of Credit to be reimbursed in an
Alternative Currency) on the Honor Date, the Administrative Agent shall remit
the funds so received to the Applicable Issuing Party. Any notice given by the
Applicable Issuing Party or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) With respect to any Drawing Request, if Same Day Funds are not received by
the Administrative Agent from the applicable L/C Applicant prior to 11:00 a.m.
(or the Applicable Time in the case of any Letter of Credit to be reimbursed in
an Alternative Currency) on the Honor Date in the amount of such Drawing
Request, the Administrative Agent shall promptly notify each Lender of such
Drawing Request, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”) and such Lender’s Applicable Percentage of such Unreimbursed Amount. If
such Unreimbursed Amount relates to a Letter of Credit issued in an Alternative
Currency, such Unreimbursed Amount shall be the Dollar Equivalent (as calculated
by the Administrative Agent using the Spot Rate) of the Drawing Request. Each
Lender shall make funds available to the Administrative Agent for the account of
the Applicable Issuing Party at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent (the “L/C Advance Date”). The Administrative Agent shall remit the funds
so received to the Applicable Issuing Party. To the extent that Same Day Funds
are received by the Administrative Agent from the Lenders (or the Fronting Bank
on behalf of a Participating Bank) with respect to a Several Letter of Credit
prior to 2:00 p.m. on the L/C Advance Date, the Administrative Agent shall
notify the L/C Administrator and the L/C Administrator shall promptly make such
funds available to the beneficiary of such Several Letter of Credit on such
date. To the extent that the L/C Administrator has not delivered funds to any
beneficiary of a Several Letter of Credit on behalf of a Lender on the L/C
Advance Date, if Same Day Funds are received by the Administrative Agent from
such Lender: (i) after 2:00 p.m. on the L/C Advance Date, the L/C Administrator
shall make such funds available to such beneficiary on the next Business Day;
(ii) prior to 2:00 p.m. on any Business Day after the L/C Advance Date, the L/C
Administrator shall make those funds available to such beneficiary on such
Business Day; and (iii) after 2:00 p.m. on any Business Day after the L/C
Advance Date, the L/C Administrator shall make those funds available to such
beneficiary on the next Business Day following such Business Day.

(iii) Unless the Administrative Agent or L/C Administrator receives notice from
a Lender prior to any L/C Advance Date with respect to a Several Letter of
Credit

 

34



--------------------------------------------------------------------------------

that such Lender will not make available as and when required hereunder to the
Administrative Agent the amount of such Lender’s L/C Advance on such L/C Advance
Date, the Administrative Agent and the L/C Administrator may assume that such
Lender has made such amount available to the Administrative Agent in Same Day
Funds on the L/C Advance Date and the L/C Administrator may (but shall not be
required), in reliance upon such assumption, make available to the beneficiary
of the related Several Letter of Credit on such date such Lender’s L/C Advance.

(iv) With respect to any Unreimbursed Amount, the applicable L/C Applicant shall
be deemed to have incurred an L/C Advance in the Dollar Equivalent of the
Unreimbursed Amount from (x) in the case of Fronted Letters of Credit, the
issuing Fronting Bank and (y) in the case of Several Letters of Credit, from the
Lenders to the extent that they have provided funds with respect to such Several
Letter of Credit pursuant to Section 2.03(c)(ii), from the Fronting Bank to the
extent it has made funds available on behalf of a Participating Bank or from the
L/C Administrator to the extent it has made funds available on behalf of a
Lender pursuant to Section 2.03(c)(iii). L/C Advances shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
Each Lender’s or Participating Bank’s payment to the Administrative Agent for
the account of a Fronting Bank pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Advance and shall constitute
an L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03. Any payment by an L/C Applicant in respect of such L/C
Advance shall be made to the Administrative Agent and upon receipt applied by
the Administrative Agent in accordance with Section 2.03(d).

(v) Until each Lender funds its L/C Advance pursuant to this Section 2.03(c) to
reimburse a Fronting Bank (or the L/C Administrator pursuant to
Section 2.03(c)(iii)) for any amount drawn under any Letter of Credit, interest
in respect of such Lender’s Applicable Percentage of such Unreimbursed Amount
shall be solely for the account of the relevant Fronting Bank or the L/C
Administrator, as applicable.

(vi) Each Lender’s obligation to make L/C Advances to reimburse the relevant
issuing Fronting Bank (or the L/C Administrator pursuant to
Section 2.03(c)(iii)) for amounts drawn under Letters of Credit, as contemplated
by this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Administrative Agent, any Fronting Bank, the L/C Administrator, any Lender, any
L/C Applicant, any beneficiary named in any Letter of Credit, any transferee of
any Letter of Credit (or any Persons for whom any such transferring may be
acting) or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, (C) any lack of validity or enforceability of such
Letter of Credit, this Agreement or any other Loan Document, (D) any draft,
certificate or any other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, (E) the surrender
or impairment of any security for the performance or observance of any of the
terms of the Loan Documents, (F) any matter or event set forth in
Section 2.03(b)(i), or (G) any other occurrence, event or condition, whether or
not similar to any of the foregoing. No such

 

35



--------------------------------------------------------------------------------

making of an L/C Advance shall relieve or otherwise impair the obligation of the
applicable L/C Applicant to reimburse the respective L/C Issuers for the amount
of any payment made by the L/C Issuers under any Letter of Credit, together with
interest as provided herein.

(vii) If any Lender fails to make available to the Administrative Agent for the
account of a Fronting Bank or the L/C Administrator any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in the third sentence of Section 2.03(c)(ii), such
Fronting Bank or the L/C Administrator, as the case may be, shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Fronting Bank or the L/C Administrator, as the case may be, at a rate per annum
equal to the Federal Funds Rate, plus any administrative, processing or similar
fees customarily charged by the Fronting Bank or the L/C Administrator in
connection with the foregoing. A certificate of such Fronting Bank or the L/C
Administrator, as the case may be, submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vii) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after a Fronting Bank or the L/C Administrator has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from the
applicable L/C Applicant or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
such Fronting Bank or the L/C Administrator in its discretion), each Lender
shall pay to the Administrative Agent for the account of such Fronting Bank or
the L/C Administrator its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of each L/C Applicant to reimburse the
applicable L/C Issuers for each drawing under each Letter of Credit issued for
the account of such L/C Applicant and to repay each related L/C Advance shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

36



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower, any Subsidiary or any Investment Entity may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
Applicable Issuing Party, any L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the Applicable Issuing Party under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Applicable
Issuing Party under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the applicable L/C Applicant or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower, any
Subsidiary or any Investment Entity.

Each L/C Applicant shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such L/C Applicant’s instructions or other irregularity, such
L/C Applicant will promptly notify the Applicable Issuing Party. Such L/C
Applicant shall be conclusively deemed to have waived any such claim against the
Applicable Issuing Party and its correspondents unless such notice is given as
aforesaid.

(f) Role of Applicable Issuing Party. Each Lender and each L/C Applicant agrees
that, in paying any drawing under a Letter of Credit, the Applicable Issuing
Party shall not have any responsibility to obtain any document (other than any
sight draft, certificates and

 

37



--------------------------------------------------------------------------------

documents expressly required by the Letter of Credit) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document. None of the Applicable Issuing
Parties, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of an Applicable Issuing Party shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Required Lenders; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each L/C Applicant hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude such L/C Applicant from pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Applicable Issuing Parties, the Administrative Agent, any
of their respective Related Parties nor any correspondent, participant or
assignee of an Applicable Issuing Party shall be liable or responsible for any
of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the applicable L/C Applicant may have a claim against the
Applicable Issuing Party and/or the Lenders, and the Applicable Issuing Party
and/or the Lenders may be liable to such L/C Applicant to the extent, but only
to the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such L/C Applicant which such L/C Applicant proves were caused by
the Applicable Issuing Party’s or a Lender’s willful misconduct or gross
negligence or the Applicable Issuing Party’s or a Lender’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the Applicable Issuing Party may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Applicable
Issuing Party shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent or the Applicable Issuing
Party, if, as of the Letter of Credit Expiration Date, any L/C Obligation of an
L/C Applicant for any reason remains outstanding, such L/C Applicant shall, in
each case, immediately Cash Collateralize all L/C Obligations of such L/C
Applicant to the extent such L/C Applicant has not already provided Collateral.

(ii) In addition, if the Administrative Agent notifies Harbor Point Re at any
time that the Total Outstanding Amount of L/C Obligations with respect to
Alternative Currency denominated Letters of Credit at such time exceeds 103% of
the Alternative Currency LC Sublimit then in effect, then, within two Business
Days after receipt of such notice, Harbor Point Re shall or, if permitted under
applicable law, shall cause the applicable L/C Applicant to Cash Collateralize
the L/C Obligations of such L/C Applicant in an amount equal to such excess;
provided, that in the case of an L/C

 

38



--------------------------------------------------------------------------------

Applicant who has provided Collateral pursuant to a Security Agreement, such L/C
Applicant may satisfy its obligation under this Subsection 2.03(g)(ii) by
posting additional Eligible Collateral having an Adjusted Fair Market Value
equal to such excess. Upon the request of Harbor Point Re made within two
Business Days following any Revaluation Date, the Administrative Agent will, so
long as no Default then exists, release Cash Collateral to Harbor Point Re or
the applicable L/C Applicant, as the case may be, in an amount up to the excess
of (x) the aggregate amount of Cash Collateral on deposit with respect to
Alternative Currency denominated Letters of Credit over (y) 103% of the
Alternative Currency L/C Sublimit then in effect.

(iii) The Administrative Agent or the Applicable Issuing Party may, at any time
and from time to time after the initial deposit of Cash Collateral pursuant to
clause (ii) above, request additional Cash Collateral to the extent the amount
of Cash Collateral with respect to Alternative Currency denominated Letters of
Credit is less than the positive difference between the Total Outstanding Amount
of all L/C Obligations for Alternative Currency denominated Letters of Credit
and 103% of the Alternative Currency LC Sublimit due to exchange rate
fluctuations.

(iv) Section 8.02(c) sets forth certain additional requirements to deliver Cash
Collateral hereunder. For purposes of this Section 2.03 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Fronting Banks and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Fronting Banks (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. Each L/C Applicant providing cash collateral hereby grants to the
Administrative Agent, for the benefit of the Fronting Banks and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
provided by such L/C Applicant and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked collateral accounts at Bank of
America, and the Administrative Agent will, at the request of Harbor Point Re,
invest any funds on deposit from time to time in any such collateral account in
Cash Equivalents having a maturity not exceeding 30 days (and funds earned on
such Cash Equivalents shall be deposited into such collateral account).

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Applicable Issuing Party and the applicable L/C Applicant when a Letter of
Credit is issued either the rules of the ISP or the UCP at the option of such
L/C Applicant shall apply to each Letter of Credit.

(i) Letter of Credit Fees. Each L/C Applicant shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage in Dollars, a letter of credit fee (the “Letter of Credit Fee”) for
each Letter of Credit issued for the account of such L/C Applicant equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.07. Letter of Credit
Fees

 

39



--------------------------------------------------------------------------------

shall be (i) computed on a quarterly basis in arrears and (ii) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges.

(i) Each L/C Applicant shall pay directly to each Fronting Bank for its own
account in Dollars a fronting fee with respect to each Fronted Letter of Credit
issued for the account of such L/C Applicant by such Fronting Bank, at the rate
per annum specified in the Arranger Fee Letter, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable at
such times (no more frequently than quarterly) as each Fronting Bank advises
such L/C Applicant, on the Letter of Credit Expiration Date and thereafter on
demand, it being understood that each Fronting Bank will invoice each L/C
Applicant directly for amounts due under this Section 2.03(j). For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. In addition, each L/C Applicant shall pay directly to the
Applicable Issuing Party for its own account letter of credit processing fees as
set forth in the Arranger Fee Letter. Such fees are due and payable on demand
and are nonrefundable.

(ii) Each Participating Bank with respect to a Several Letter of Credit shall
pay to the Fronting Bank a fronting fee (the “Several L/C Fronting Fee”)
computed on the risk participation purchased by such Participating Bank from the
Fronting Bank with respect to such Several Letter of Credit at the rate per
annum specified under subclause (i) above. Unless otherwise agreed between such
Participating Bank, the Fronting Bank and the Administrative Agent, the Several
L/C Fronting Fee shall be paid by reducing the Letter of Credit Fee otherwise
payable to such Participating Bank by an amount equal to the Several L/C
Fronting Fee and paying the same to the Fronting Bank.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 Prepayments.

Each Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay its Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the

 

40



--------------------------------------------------------------------------------

Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by a
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Applicable Percentages.

2.05 Termination or Reduction of Commitments. The Parent may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, and (iii) the Parent shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstanding Amount would
exceed the Aggregate Commitments. After giving effect to any reduction of the
Aggregate Commitment, the Loan Sublimit shall be recalculated in accordance with
the definition thereof. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

2.06 Repayment of Loans. Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of its respective Loans outstanding
on such date.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate.

(b)(i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If an Event of Default under Section 8.01(a) has occurred and is
continuing, the principal amount of all outstanding Obligations shall bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

41



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any other Event of Default
has occurred and is continuing, the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.08 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Parent and Harbor Point Re shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to the Applicable Rate times the
Dollar Equivalent of the actual daily amount by which the Aggregate Commitments
exceeds the Total Outstanding Amount. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Amendment
Effective Date, and on the Maturity Date. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Utilization Fee. The Parent shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
utilization fee equal to the Applicable Rate times the aggregate principal
amount of the outstanding Loans (the “Total Loan Outstandings”) on each day that
the Total Loan Outstandings exceed 50% of the actual daily amount of the Loan
Sublimit then in effect (or, if terminated, in effect immediately prior to such
termination). The utilization fee shall be due and payable quarterly in arrears
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Amendment Effective Date, and on the
Maturity Date. The Utilization Fee shall be calculated quarterly in arrears and
if there is any change in the Applicable Rate during any quarter, the daily
amount shall be computed and multiplied by the Applicable Rate for each period
during which such Applicable Rate was in effect. The Utilization Fee shall
accrue at all times, including at any time during which one or more of the
conditions in Article IV is not met.

(c) Other Fees. (i) The Parent and Harbor Point Re shall pay to the Arrangers
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letters. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

42



--------------------------------------------------------------------------------

(ii) The Parent and Harbor Point Re shall pay to the Lenders such upfront fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(iii) All commitment fees and letter of credit fees accrued through the
Amendment Effective Date with respect to the commitments and the Existing
Letters of Credit under the Existing Agreement shall be paid in full on the
Amendment Effective Date.

2.09 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business in which it shall record the amount of each Loan
made, the Type and the Interest Period thereof and the amount of repayments
thereon. The accounts or records maintained by the Administrative Agent and each
Lender shall be prima facie evidence of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of a Borrower hereunder to pay any amount owing
with respect to its Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the applicable
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in

 

43



--------------------------------------------------------------------------------

Letters of Credit. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

2.11 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by the applicable Borrower, the interest rate applicable to
Base Rate Loans. If the applicable Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the applicable Borrower the amount
of such interest paid by the applicable Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the applicable Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

44



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the applicable Borrower will not make
such payment, the Administrative Agent may assume that the applicable Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders the amount due. In such event,
if the applicable Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund Several Letters of Credit and purchase participations in
Letters of Credit and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any Several
Letter of Credit or any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
fund a Several Letter of Credit, to purchase its participation or to make its
payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan, any Letter of Credit or any L/C Advance in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for any Loan, any Letter of Credit or
any L/C Advance in any particular place or manner.

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans or L/C Advances made by it or the
participations in L/C Obligations

 

45



--------------------------------------------------------------------------------

resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or L/C Advances or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Total
Outstanding Amount and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
to the Parent or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.13 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Parent may
from time to time, request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $150,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $10,000,000, and
(ii) the Parent may make a maximum of three such requests. At the time of
sending such notice, the Parent (in consultation with the Administrative Agent)
shall specify the time period within which each Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders). Such request shall include any proposed
increase of the Loan Sublimit.

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

 

46



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Parent and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld), the Parent may also invite additional Eligible Assignees
to become Lenders pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Parent shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Parent and the Lenders of the final allocation of such increase and the Increase
Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Parent shall deliver or cause to be delivered to the
Administrative Agent a certificate of each Borrower dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Borrower (i) certifying and attaching the resolutions adopted by
such Borrower approving or consenting to such increase, and (ii) certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and (B) no Default exists. In the event of any
nonratable increase in the Commitments under this Section, (x) the Borrowers
shall prepay their respective Loans outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section and (y) all outstanding Several Letters of Credit shall be amended or
returned and reissued to give effect to any revised Applicable Percentages. The
Administrative Agent and the Parent will cooperate, to the extent feasible, to
set the Increase Effective Date on a date which minimizes or eliminates the
obligation of the Borrowers to pay additional amounts under Section 3.05.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 11.01 to the contrary.

2.14 Designated Borrower.

(a) The Parent may designate any additional Subsidiary (an “Applicant Borrower”)
as a Designated Borrower to request Letters of Credit and receive Loans
hereunder by delivering to the Administrative Agent a duly executed notice and
agreement in substantially the form of Exhibit H (a “Designated Borrower Request
and Assumption Agreement”) at least 15 Business Days (or, in the case of HPRe
US, seven Business Days) prior to the proposed date specified in such Designated
Borrower Request and Assumption Agreement (the “Designated Date”) on which such
Applicant Borrower is requested to become a Designated Borrower (or, in each
case, such shorter period as may be agreed by the Administrative Agent in its
sole

 

47



--------------------------------------------------------------------------------

discretion). Promptly following its receipt of a Designated Request and
Assumption Agreement, the Administrative Agent shall deliver a copy thereof to
each Lender and such Lender shall, not later than the Designated Date specified
therein, notify the Administrative Agent whether such Lender consents to such
Applicant Borrower becoming a Designated Borrower (and, if such Lender so
consents, whether such Lender agrees that such Applicant Borrower will be
entitled to request Loans). Each Lender agrees that it consents to the
designation of HPRe US as a Designated Borrower entitled to request Loans and
Letters of Credit. The parties hereto acknowledge and agree that prior to any
Applicant Borrower (including HPRe US) becoming entitled to utilize the credit
facilities provided for herein the conditions set forth in Section 4.02(e) shall
be satisfied and, except for HPRe US, the Required Lenders (or, if such
Applicant Borrower will be entitled to request Loans, all of the Lenders) shall
have agreed that such Applicant Borrower may become a Designated Borrower.

(b) Promptly following receipt of the necessary consents and satisfaction of the
conditions set forth in Section 4.02(e), the Administrative Agent shall send a
notice in substantially the form of Exhibit I (a “Designated Borrower Notice”)
to the Parent and the Lenders specifying the effective date upon which the
applicable Applicant Borrower shall constitute a Designated Borrower for
purposes hereof, whereupon each of the Lenders agrees to permit such Designated
Borrower to request Letters of Credit and subject to receipt of consent from all
the Lenders, request Loans hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Designated Borrower otherwise
shall be a Borrower for all purposes of this Agreement; provided that no Loan
Notice or Letter of Credit Application may be submitted by or on behalf of such
Designated Borrower until the date five Business Days after the applicable
Designated Date.

(c) Each Subsidiary that becomes a “Designated Borrower” pursuant to this
Section 2.14 hereby irrevocably appoints the Parent as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans, if
any, made by the Lenders, to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Parent, whether or not any such other Borrower joins therein. Any notice,
demand, consent, acknowledgement, direction, certification or other
communication delivered to the Parent in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

(d) The Parent may from time to time, upon not less than 10 Business Days’
notice from the Parent to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by or Letters of Credit issued for the account of such Designated
Borrower, or other amounts payable by such Designated Borrower on account of any
Loans or Letters of Credit made to it, as of the effective date of such
termination. The Administrative Agent will promptly notify the Lenders of any
such termination of a Designated Borrower’s status.

 

48



--------------------------------------------------------------------------------

2.15 Several Obligations of Borrowers. Except as otherwise expressly provided
herein, the obligations of each Borrower shall be several in nature, it being
understood that no Borrower that is an Insurance Subsidiary (other than Harbor
Point Re as expressly provided herein) shall be liable for the obligations of
any other Borrower.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the respective Borrower hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes except as required by applicable law, provided
that if a Borrower shall be required by applicable law to deduct any Indemnified
Taxes (including any Other Taxes) from such payments, then (i) the sum payable
by such Borrower shall be increased as necessary so that after making all
required deductions (including deductions of Indemnified Taxes or Other Taxes
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Fronting Bank, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the respective Borrower shall timely pay any Other Taxes
attributable to such Borrower’s Obligations to the relevant Governmental
Authority in accordance with applicable law.

(c) Indemnification by the Borrowers. Each Borrower shall indemnify the
Administrative Agent, each Lender and each Fronting Bank, within 15 Business
Days after demand therefor made on such Borrower, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or such Fronting Bank, as the case
may be, with respect to such Borrower’s Obligations and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto (provided that
such penalties, interests and expenses are not attributable to the gross
negligence or willful misconduct of the Person making such demand), whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability setting forth in reasonable detail the basis of
such amount delivered to the applicable Borrower by a Lender or a Fronting Bank
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, a Fronting Bank or the L/C Administrator,
shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority with
respect to

 

49



--------------------------------------------------------------------------------

such Borrower’s Obligations, such Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. Each of the Administrative Agent, each Lender and each
Fronting Bank that is entitled to an exemption from or reduction of withholding
tax (which is otherwise indemnified for by a Borrower pursuant to this
Section 3.01) with respect to payments hereunder or under any other Loan
Document, shall deliver to the relevant Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Parent or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, each Administrative Agent, Lender and Fronting Bank,
if requested by any Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Person is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, each Lender and each Fronting
Bank that is not incorporated under the laws of the United States or any state
or political subdivision thereof (a “Non-US Person”) shall deliver to the Parent
and the Administrative Agent (in such number of copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Non-US Person
becomes a party to this Agreement, whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party and certifying that it is entitled to receive all payments hereunder or
under any other Loan Document without deduction or withholding of any United
States Federal income taxes;

(ii) duly completed copies of Internal Revenue Service Form W-8ECI;

(iii) in the case of a Non-US Person claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Non-US Person is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of a Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN; or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from United States Federal withholding Tax, duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit the Parent to determine the withholding or deduction required to be made.

 

50



--------------------------------------------------------------------------------

In addition, each Non-US Person shall deliver, but only to the extent legally
entitled to do so, to the Parent and the Administrative Agent, upon the
reasonable request of the Parent, in such number of copies as shall be
reasonably requested by the recipient, further copies of any such Internal
Revenue Service Form W-8BEN, Internal Revenue Service Form W-8ECI, or such other
form, certificate or supplementary documentation prescribed by applicable law,
in each case claiming an exemption from or reduction United States Federal
withholding Tax, on or before the date that any such previously provided form,
certificate or supplementary documentation expires or becomes obsolete and after
the occurrence of any event rendering invalid the most recent such form,
certificate or supplementary documentation previously delivered by it to the
recipient.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or a
Fronting Bank determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Borrower or with respect to which such Borrower has paid
additional amounts pursuant to this Section, it shall pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or such Fronting Bank, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund which shall not be subject to
the limitations set forth in the immediately preceding parenthetical), provided
that such Borrower, upon the request of the Administrative Agent, such Lender or
such Fronting Bank, agrees to repay the amount paid over to such Borrower (plus
any penalties (other than any penalties attributable to gross negligence of or
fraud or willful misconduct by such Administrative Agent, such Lender or such
Fronting Bank as determined by a court of competent jurisdiction by a final and
nonappealable judgment), interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or such
Fronting Bank in the event the Administrative Agent, such Lender or such
Fronting Bank is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent, any
Lender or the Fronting Bank to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to such Borrower
or any other Person.

3.02 Illegality. If any Lender determines that any Change in Law has made it
unlawful for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Parent through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Parent that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice by the Parent, the
Parent shall, upon demand from such Lender (with a copy to the Administrative
Agent), cause each applicable Borrower to prepay or, if applicable, convert all
its Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, each applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

51



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan , or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Parent and each Lender. Thereafter, the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Parent may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or a Fronting
Bank;

(ii) subject any Lender or a Fronting Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or a Fronting Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such Fronting Bank); or

(iii) impose on any Lender or a Fronting Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such Fronting Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such Fronting Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such Fronting Bank, the
applicable Borrower will pay to such Lender or the Fronting Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Fronting Bank, as the case may be, for such additional costs incurred or
reduction suffered with respect to such Borrower’s Obligations.

 

52



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or a Fronting Bank determines that any
Change in Law affecting such Lender or such Fronting Bank or any Lending Office
of such Lender or such Lender’s or such Fronting Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Fronting Bank’s capital or on the capital of
such Lender’s or such Fronting Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Fronting Bank or such Lender, to a level below that which
such Lender or such Fronting Bank or such Lender’s or such Fronting Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Administrator’s policies and the policies
of such Lender’s or such Fronting Bank’s holding company with respect to capital
adequacy), then from time to time the applicable Borrower will pay to such
Lender or such Fronting Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Fronting Bank or such Lender’s or
such Fronting Bank’s holding company for any such reduction suffered with
respect to such Borrower’s Obligations.

(c) Certificates for Reimbursement. A certificate of a Lender or a Fronting Bank
setting forth in reasonable detail the amount or amounts (and the basis for such
amount or amounts) necessary to compensate such Lender or such Fronting Bank or
its holding company, as the case may be, as specified in Subsection (a) or
(b) of this Section and delivered to the Parent shall be conclusive absent
manifest error so long as the determination of such amount or amounts is made by
such Lender or Fronting Bank in good faith and is applied to the Borrowers in a
non-discriminatory manner as compared to similarly situated borrowers. Each
Borrower shall pay such Lender or such Fronting Bank, as the case may be, the
amount shown as due from such Borrower on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or a Fronting
Bank to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or such Fronting Bank’s right to
demand such compensation, provided that the Borrowers shall not be required to
compensate a Lender or a Fronting Bank pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such Fronting Bank, as the
case may be, notifies the Parent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Fronting Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. Each Borrower with respect to its Loans
shall pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such

 

53



--------------------------------------------------------------------------------

Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided such Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, each Borrower with respect to its Loans
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Parent pursuant to
Section 11.13 provided that this clause (c) shall not apply to any Defaulting
Lender;

including any loss of anticipated profits for the period from the date of such
event to the last day of the then current Interest Period (or in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan) and any actual loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Each Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders or Fronting Banks.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or a Borrower is required to pay any indemnity
or additional amount to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the good faith judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the

 

54



--------------------------------------------------------------------------------

future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Parent hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any indemnity or additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, the Parent may replace such Lender in accordance with
Section 11.13.

(c) Replacement of Fronting Bank. If any Fronting Bank requests compensation
under Section 3.04 or is entitled not to issue any Letter of Credit pursuant to
Section 2.03(b)(ii) or if a Borrower is required to pay any indemnity or
additional amount to any Fronting Bank or any Governmental Authority for the
account of such Fronting Bank pursuant to Section 3.01, or such Fronting Bank
ceases to be an NAIC Approved Bank, the Parent may request that such Fronting
Bank resign as a Fronting Bank hereunder and the Parent may designate a new
Lender as a Fronting Bank in accordance with Section 11.06(h).

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Effectiveness. This Agreement shall not become effective, and
no Fronting Bank or Lender shall have an obligation to make its initial Credit
Extension hereunder, until satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or sent by electronic mail (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Borrower, each dated the Amendment Effective Date (or, in
the case of certificates of governmental officials, a recent date before the
Amendment Effective Date) and each in form and substance reasonably satisfactory
to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and each Borrower as of
the Amendment Effective Date;

(ii) a Note executed by each Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Secretary or Assistant Secretary of each Borrower
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Borrower is a party;

 

55



--------------------------------------------------------------------------------

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed,
the capitalization of each Borrower and that each Borrower is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

(v) a favorable opinion from each of (A) Skadden, Arps, Slate, Meager & Flom
LLP, New York counsel to the Borrowers, and (B) Conyers Dill & Pearman, Bermuda
counsel to the Borrowers, in each case addressed to the Administrative Agent,
the Fronting Bank and each Lender and in form and substance reasonably
acceptable to the Administrative Agent;

(vi) a certificate of a Responsible Officer of the Parent either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by each Borrower and the validity against
such Borrower of the Loan Documents to which it is a party, and confirming that
such consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;

(vii) a certificate signed by a Responsible Officer of the Parent certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) since December 31, 2006 there has not occurred a material adverse
change in the business, assets, liabilities (actual or contingent), operations
or condition (financial or otherwise) of the Parent and its Subsidiaries taken
as a whole, Harbor Point Re individually, or Harbor Point Re and its
Subsidiaries taken as a whole; and (C) the current Financial Strength Rating of
Harbor Point Re and each other Material Insurance Subsidiary;

(viii) the Financial Strength Rating of Harbor Point Re shall be A or better;

(ix) a Compliance Certificate executed by a Responsible Officer of the Parent
certifying as to the financial covenants in Section 7.09(a) and (b) as of
March 31, 2007.

(x) a letter from the Process Agent agreeing to the terms of Section 11.14(d);
and

(xi) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Administrator, the Lender or the Required Lenders
may reasonably require.

(b) Any fees required to be paid on or before the Amendment Effective Date shall
have been paid.

(c) Unless waived by the Administrative Agent, the Parent and Harbor Point Re
shall have paid all reasonable and documented fees, charges and disbursements of
counsel to

 

56



--------------------------------------------------------------------------------

the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least one day prior to or on the
Amendment Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Parent, Harbor Point Re and the Administrative
Agent).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.

4.02 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the condition that the Amendment Effective Date shall have
occurred and the following additional conditions precedent:

(a) The representations and warranties of the Borrowers contained in Article V
(other than Sections 5.05(b) and (c)) or any other Loan Document shall be true
and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsection (a) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the Applicable Issuing Party
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders or the Applicable Issuing Party would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.

 

57



--------------------------------------------------------------------------------

(e) In addition to satisfaction of the conditions in clauses (a) through (d),
the obligation of each Lender to make its initial Credit Extension to a
Designated Borrower is subject to the satisfaction of the conditions that the
Administrative Agent shall have received the following:

(i) a Designated Borrower Request and Assumption Agreement executed by such
Designated Borrower and the Parent;

(ii) all documents as shall reasonably demonstrate the existence of such
Designated Borrower, the corporate power and authority of such Designated
Borrower to enter into, and the validity with respect to such Designated
Borrower of, this Agreement and the other Loan Documents to which it is a party
and the incumbency of officers executing the Loan Documents (including an
opinion of counsel to such Designated Borrower and, if such counsel is not
licensed to practice in New York, an opinion of New York counsel), in form and
substance reasonably satisfactory to the Administrative Agent;

(iii) a certificate of a Responsible Officer of the Parent or such Designated
Borrower either (A) attaching copies of all consents, licenses and approvals
from a Governmental Authority required in connection with the execution,
delivery and performance by such Designated Borrower and the validity against
such Designated Borrower of the Loan Documents to which it is a party and
confirming that such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(iv) such corporate documents and other information as any Lender shall
reasonably request for purposes of the Patriot Act and/or such Lender’s “Know
Your Client” requirements;

(v) if such Designated Borrower is a Foreign Obligor, no Lender shall be subject
to any legal or regulatory requirement to be licensed to do business in the
jurisdiction in which such Designated Borrower is organized in order to make
Credit Extensions to such Designated Borrower or shall be otherwise prohibited
from lending to such Designated Borrower; and

(vi) if the Lenders have consented to the extensions of Loans to such Designated
Borrower in accordance with Section 2.14, a Note for each Lender requesting the
same.

(f) In addition to the satisfaction of clauses (a) through (d) and (g), the
obligation of each Lender to issue the initial Secured Letter of Credit for an
Investment Entity is subject to the satisfaction of the conditions that the
Administrative Agent shall have received the following:

(i) a Security Agreement and Control Agreement executed by such Investment
Entity,

(ii) all documents as shall reasonably demonstrate the existence of such
Investment Entity, the corporate power and authority of such Investment Entity
to enter into, and the validity with respect to such Investment Entity of, the
Letter of Credit Application and the other Loan Documents to which it is a
party, the incumbency of officers executing the Loan Documents (including an
opinion of counsel to such Investment Entity and, if such counsel is not
licensed to practice in New York, an opinion of New York counsel), in form and
substance satisfactory to the Administrative Agent;

 

58



--------------------------------------------------------------------------------

(iii) a certificate of a Responsible Officer of the Parent or Harbor Point Re
either (A) attaching copies of all consents, licenses and approvals from a
Governmental Authority required in connection with the execution, delivery and
performance by such Investment Entity and the validity against such Investment
Entity of the Letter of Credit Application and the other Loan Documents to which
it is a party and confirming that such consents, licenses and approvals shall be
in full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;

(iv) such corporate documents and other information as any Lender shall
reasonable request for purposes of the Patriot Act and/or such Lender’s “Know
Your Client” requirements; and

(v) if such Investment Entity is a non-U.S. Person, no Lender shall be subject
to any legal or regulatory requirement to be licensed to do business in the
jurisdiction in which such Investment Entity is organized in order to issue
Letters of Credit for the account of such Investment Entity or is otherwise
prohibited from lending to such Investment Entity; and

(g) In addition to the satisfaction of clauses (a) through (d), the obligation
of each Lender to issue a Secured Letter of Credit (including the initial
Secured Letter of Credit) for an Investment Entity is subject to the
satisfaction of the conditions that the Administrative Agent shall have received
the following:

(i) a certificate of a Responsible Officer of the Parent confirming that no
event of the type described in Sections 8.01(e) through (h) has occurred and is
continuing with respect to such Investment Entity; and

(ii) a Borrowing Base Certificate calculated as of the most recent Business Day
in accordance with the requirements hereof and demonstrating compliance with
Section 6.13 with respect to such Investment Entity.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b), have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants solely with respect to itself and its
respective Subsidiaries (provided that no Borrower other than (x) the Parent and
Harbor Point Re makes the representation in Section 5.16 and (y) the Parent
makes the representations in Sections 5.05 and 5.10) to the Administrative Agent
and the Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Borrower and
each Subsidiary thereof (a) is duly organized or formed, validly existing and in
good standing (or similar concept under the applicable Law of the relevant
jurisdiction) under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership of its assets or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Borrower of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than any Lien arising under
any Loan Document) under, or require any payment to be made under (i) any
material Contractual Obligation that is binding on such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law to which such Person is subject.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person that has not been obtained or made is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Borrower of this Agreement or any other Loan
Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each
Borrower that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Borrower, enforceable against each Borrower that is party
thereto in accordance with its terms, subject to general principles of equity
(regardless of whether considered in a proceeding in equity or at law) and to
applicable bankruptcy, insolvency and similar laws affecting the enforcement of
creditors’ rights generally.

5.05 Projections; No Material Adverse Effect; No Internal Control Event.

(a)(i) The audited consolidated balance sheet and related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal year ended December 31, 2006 of (x) the Parent and its Subsidiaries and
(y) Harbor Point Re and its Subsidiaries and (ii) the unaudited consolidated
balance sheet and the related consolidated statements of income or operations,
shareholders’ equity and cash flow for the fiscal quarter ended March 31, 2007
of (x) the Parent and its Subsidiaries and (y) Harbor Point Re and its
Subsidiaries (A) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (B) fairly present in all material respects the financial condition of
the Parent and its Subsidiaries or Harbor Point Re and

 

60



--------------------------------------------------------------------------------

its Subsidiaries, as the case may be, as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein subject, in the case of clauses (ii)(x) and (y), to the
absence of footnotes and normal year-end audit adjustments.

(b) The Projections delivered to the Lenders were prepared in good faith on the
basis of assumptions that the Borrowers believed were reasonable at the time
made and the Borrowers believe are reasonable as of the Amendment Effective
Date, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and are subject to significant
uncertainties and contingencies many of which are beyond the Borrowers’ control
and that actual results during the period or periods covered by any such
projections may differ from the projected results.

(c) As of the Amendment Effective Date, since December 31, 2006, no material
adverse change in the business, assets, liabilities (actual or contingent),
operations or condition (financial or otherwise) of the Parent and its
Subsidiaries taken as a whole, Harbor Point Re individually, or Harbor Point Re
and its Subsidiaries taken as a whole has occurred.

(d) After the date that the Parent is required to include in its annual report
an attestation report of a Registered Public Accounting Firm pursuant to
Section 404 of Sarbanes Oxley, no Internal Control Event has occurred that has
not been remedied to the reasonable satisfaction of the Required Lenders.

5.06 Litigation.

(a) There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of any Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrowers or
any of their respective Subsidiaries or against any of their properties or
revenues that (i) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (ii) either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Notwithstanding the foregoing, with respect to the
Regulatory Matters, the information provided with respect thereto is based
solely on the limited information previously provided by Chubb Re and none of
the Borrowers nor any of their respective Affiliates have made or will make any
representation or warranty with respect to such information or its accuracy or
completeness.

(b) No suit is pending against, and no Wells Notice has been received by, any
Key Manager in each case that (i) relates to the Regulatory Matters and
(ii) could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. None of the Borrowers nor any of their respective Subsidiaries
thereof is in default under or with respect to any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.08 Ownership of Property. The Parent and each of its Subsidiaries has good
legal title in fee simple to, or valid leasehold interests in, all material real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

5.09 Taxes. The Parent and its Subsidiaries have filed all Federal, material
state and other material Tax returns and reports required to be filed, and have
paid all Federal, material state and other material Taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. To the
knowledge of the Parent, there is no proposed Tax assessment against the Parent
or any of its Subsidiaries that would, if made, have a Material Adverse Effect.
None of the Borrowers nor any of their respective Subsidiaries is party to any
tax sharing agreement.

5.10 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Parent, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Parent and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Parent, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither the Parent nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability under Title IV of ERISA with respect to
any Pension Plan (other than (x) premiums due and not delinquent under
Section 4007 of ERISA and (y) required contributions thereto); (iii) no Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
material liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in material liability) under Sections
4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (iv) neither the
Parent nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.

(d) With respect to any Foreign Benefit Plan, (i) each Foreign Benefit Plan is
in compliance in all material respects with applicable Law except to the extent
set forth in subparagraph (ii), (ii) the aggregate of the accumulated benefit
obligations under all Foreign Benefit Plans does not exceed the current fair
market value of the assets held in the trust or similar funding vehicles for
such Foreign Benefit Plans in an amount in excess of the Threshold Amount, and
(iii) reasonable reserves have been established in accordance with prudent
business

 

62



--------------------------------------------------------------------------------

practice or where required by ordinary accounting practices in the jurisdiction
in which such Foreign Benefit Plan is maintained. There are no material actions,
suits or claims (other than routine claims for benefits) pending, or to the
knowledge of the Parent threatened against it or any of its Subsidiaries with
respect to any Foreign Benefit Plan which could reasonably be expected to result
in a Material Adverse Effect.

5.11 Subsidiaries; Equity Interests. As of the Amendment Effective Date, (a) the
Parent has no Subsidiaries other than those specifically disclosed on Schedule
5.11 and such Schedule correctly indicates which Subsidiaries are Insurance
Subsidiaries, Material Insurance Subsidiaries and Material Parties, (b) all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and nonassessable and are owned by the Person and in the amounts
specified on Schedule 5.11 free and clear of all Liens and (c) the Parent and
its Subsidiaries have no equity investments in any other corporation or entity
other than those (i) specifically disclosed on Schedule 5.11 and (y) maintained
in their investment portfolio in the ordinary course of business and pursuant to
the investment guidelines most recently delivered to the Administrative Agent.

5.12 Margin Regulations; Investment Company Act; Investment Business Act.

(a) None of the Borrowers is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrowers, any Person Controlling the Borrowers, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940. Neither the Parent nor Harbor Point Re nor
any other Borrower organized under the laws of Bermuda is engaged in the
“Investment Business” as defined in the Investment Business Act of 2003 of
Bermuda.

5.13 Disclosure.

(a) As of the Amendment Effective Date, the Borrowers have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which their or any of their respective Subsidiaries is
subject, and all other matters known to them, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

(b) No written report, financial statement, certificate or other information
furnished by or on behalf of any Borrower to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case taken as a whole as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, (taken as a
whole with other such statements theretofore or contemporaneously furnished) in
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Borrowers represent
only that such information was prepared

 

63



--------------------------------------------------------------------------------

in good faith based upon assumptions that the Borrowers believed were reasonable
at the time of preparation thereof, it being understood by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by such projections may differ from
the projected results. Notwithstanding the foregoing, the Lenders acknowledge
that the information provided with respect to the Regulatory Matters is based
solely on the limited information previously provided by Chubb Re prior to
March 24, 2006 (and not any of the Borrowers or their Affiliates or their
respective officers or representatives), that such information has not been and
will not be updated and that no representation or warranty is made by the
Borrowers or any of their respective Affiliates with respect to such information
nor its accuracy or completeness.

5.14 Compliance with Laws. The Parent and each of its Subsidiaries is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.15 Representations as to Foreign Jurisdiction Matters. Each Foreign Obligor
represents and warrants (solely as to itself) to the Administrative Agent and
the Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability or
admissibility in evidence of the Applicable Borrower Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization that has been made and is in
full force and effect, or is not required to be made until such Applicable
Foreign Obligor Documents are sought to be enforced and (ii) any charge or tax
that has been timely paid by or on behalf of such Foreign Obligor.

 

64



--------------------------------------------------------------------------------

(c) As of the Amendment Effective Date (or in the case of a Designated Borrower
which is a Foreign Obligor, the date such Designated Borrower becomes a party
hereto), there is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is incorporated or organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

5.16 First Priority Interest. The Administrative Agent, for the benefit of
itself, the Fronting Banks, the L/C Issuers, the L/C Administrator and the
Lenders, has a first priority (subject only to Liens of the type described in
Sections 7.01(b) and (n)) perfected security interest in the Collateral pledged
by each Investment Entity pursuant to the Security Agreements.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than any contingent indemnification liability that
is not then payable) shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each of their
respective Subsidiaries to (provided that each Borrower covenants solely with
respect to itself and its respective Subsidiaries):

6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent and the Required Lenders:

(a) Commencing with the fiscal year ended December 31, 2007, as soon as
available, but in any event prior to a Listing, within 120 days and after a
Listing, within 90 days after the end of each fiscal year (i) in the case of the
Parent, a consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, and
(ii) in the case of Harbor Point Re, a consolidated balance sheet of Harbor
Point Re and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, each of such consolidated statements to be audited and
accompanied by a report and opinion of a Registered Public Accounting Firm of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be

 

65



--------------------------------------------------------------------------------

prepared in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b) Commencing with the fiscal quarter ended June 30, 2007, as soon as
available, but in any event prior to a Listing, within 60 days and after a
Listing, within 45 days after the end of each of the first three fiscal quarters
of each fiscal year (i) in the case of the Parent, a consolidated balance sheet
of the Parent and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Parent’s
fiscal year then ended, and (ii) in the case of Harbor Point Re, a consolidated
balance sheet of Harbor Point Re and its Subsidiaries as at the end of such
fiscal quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of Harbor Point Re’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, each of such consolidated statements to be certified
by a Responsible Officer of such Person as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of such Person in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and

(c) Within 30 days after the transmittal thereof to any Governmental Authority,
any annual or quarterly statutory statements required to be delivered to or
under such Governmental Authority by a Borrower or any Insurance Subsidiary
thereof prepared in conformity with the requirements thereof.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

(a) Concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent;

(b) Promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of any Borrower (other than notices given pursuant to the management rights
letter agreements between each Borrower and certain shareholders), and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrowers may file or be required to file with the SEC under
Section 13 or 15 of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

 

66



--------------------------------------------------------------------------------

(c) The following certificates and other information:

(i) Copies of all filings with Governmental Authorities by the Parent or any of
its Insurance Subsidiaries not later than five Business Days after such filings
are made, which seek approval of Governmental Authorities with respect to
transactions between the Parent or such Insurance Subsidiary and its Affiliates;

(ii) Within five Business Days of receipt of such notice, notice of proposed or
actual suspension, termination or revocation of any material license of the
Parent or any of its Insurance Subsidiaries by any Governmental Authority or of
receipt of notice from any Governmental Authority notifying the Parent or any of
its Insurance Subsidiaries of a hearing relating to such a suspension,
termination or revocation, including any request by a Governmental Authority
which commits the Parent or any of its Insurance Subsidiaries to take, or
refrain from taking, any action or which otherwise materially and adversely
affects the authority of the Parent or any such Insurance Subsidiary to conduct
its business;

(iii) Within five Business Days of receipt of such notice, notice of any pending
or threatened investigation or regulatory proceeding (other than routine
periodic investigations or reviews) by any Governmental Authority concerning the
business, practices or operations of the Parent or any of its Insurance
Subsidiaries (it being understood that information with respect to the
Regulatory Matters will not be provided or updated other than notice of any
claim directly against the Parent or any of its Subsidiaries or the receipt by a
Key Manager of a Wells Notice, in each case in connection with such Regulatory
Matters); and

(iv) Promptly upon receipt of notice of any actual or, to the applicable
Borrower’s knowledge, proposed material changes in the applicable laws governing
the investment or dividend practices of such Borrower or any of its Insurance
Subsidiaries that could reasonably be expected to adversely affect such Borrower
or any of its Insurance Subsidiaries in any material respect, notice of such
changes; and

(d) Promptly, such additional information regarding the business, financial or
corporate affairs of the Parent or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Parent shall deliver paper copies
of such documents to the Administrative Agent for delivery by the Administrative
Agent to any Lender that requests the Parent to deliver such paper copies until
a

 

67



--------------------------------------------------------------------------------

written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Parent shall notify the Administrative Agent
and each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance the Parent shall be required to provide
paper copies of the Compliance Certificates required by Section 6.02(a) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Parent with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders, the Fronting Banks and the L/C
Administrator materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to a
Borrower or its securities) (each, a “Public Lender”). Each Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arrangers, the Fronting
Banks, the L/C Administrator and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to a Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

6.03 Notices. Promptly notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of a Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between a
Borrower or any Subsidiary and any Governmental Authority (other than the
Regulatory Matters); or (iii) the commencement of, or any material development
in, any litigation or proceeding affecting a Borrower or any Subsidiary;

(c) of the occurrence of any ERISA Event;

 

68



--------------------------------------------------------------------------------

(d) of any material change in accounting policies or financial reporting
practices by the Parent or any Material Party;

(e) notice of any actual or, to the best of the Parent’s or Harbor Point Re’s
knowledge, proposed set-off, claims, withholdings or other defenses to which any
material portion of the Collateral or the Administrative Agent’s rights with
respect to any material portion of the Collateral are subject;

(f) of the occurrence of any Internal Control Event; and

(g) of any announcement by A.M. Best & Company, Inc. of any change in or change
in the outlook for a Financial Strength Rating of any Insurance Subsidiary.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Parent setting forth details of the occurrence
referred to therein and stating what action the Parent has taken and proposes to
take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property not otherwise
permitted under Section 7.01; and (c) all Indebtedness in excess of the
Threshold Amount, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.03 or 7.04, and except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to comply with subclause (a) and/or (b) could not reasonably be
expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Parent, insurance with respect to its
properties that are material to the business of the Parent and its Subsidiaries
taken as a whole against loss or damage of the kinds customarily insured against
by Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

 

69



--------------------------------------------------------------------------------

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(provided that the Borrowers shall be given the opportunity to participate in
any discussion or meeting with such independent accountants so long as no Event
of Default then exists), all at the expense of the Administrative Agent or such
Lender and at such reasonable times during normal business hours and as often as
may be reasonably desired, upon reasonable advance notice to the Borrowers;
provided, however, that during the continuance of an Event of Default, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of all Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

6.12 Further Assurances; Control Agreement, etc. Promptly upon the request of
the Administrative Agent, the Parent and Harbor Point Re shall cause each
Investment Entity to execute, acknowledge, deliver and record and do any and all
such further acts and deeds as the Administrative Agent may reasonably request
from time to time in order to ensure that the Obligations of such Investment
Entity are secured by a first priority (subject only to Liens described in
Sections 7.01(b) and (n)) perfected interest in the assets of such Investment
Entity stated to be pledged pursuant to its Security Agreement and to perfect
and maintain the validity, effectiveness and priority of its Security Agreement
and the Liens intended to be created thereby. Each Investment Entity may give
directions or entitlement orders, as applicable, to the Financial Institution
party to any applicable Control Agreement to make a delivery to such Investment
Entity or any other Person of assets or properties from such Investment Entity’s
Collateral Account so long as (i) no Default exists and (ii) after giving effect
to the proposed delivery, the Borrowing Base of such Investment Entity is equal
to or in excess of the L/C Obligations of such Investment Entity; provided that
the foregoing shall not prohibit any sale, investment or reinvestment of
Eligible Collateral the proceeds of which will be deposited into such Collateral
Account.

 

70



--------------------------------------------------------------------------------

6.13 Borrowing Base. The Parent and Harbor Point Re shall cause each Investment
Entity’s Borrowing Base at all times to be equal to or greater than the L/C
Obligations of such Investment Entity. If at any time an Investment Entity’s
Borrowing Base is less than its L/C Obligations, Harbor Point Re and the Parent
will cause such Investment Entity to immediately (and in any event within two
Business Days) deposit into its Collateral Account Eligible Collateral or reduce
its L/C Obligations, or a combination of the foregoing, in an amount sufficient
to eliminate such excess. At any time on or after the Commitment Termination
Date, at the request of the Administrative Agent, Parent and Harbor Point Re
shall cause such Investment Entity to take such actions as may be necessary to
ensure that its Collateral consists solely of Cash and Cash Equivalents.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than any contingent indemnification liability that
is not then payable) shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Borrower shall not, and shall not permit any of
its respective Subsidiaries to (provided that each Borrower covenants solely
with respect to itself and its respective Subsidiaries), directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(d) Liens of landlords or of mortgagees of landlords arising by operation of law
or pursuant to the terms of real property leases, provided that the rental
payments secured thereby are not yet due and payable;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other forms of governmental
insurance or benefits, other than any Lien imposed by ERISA;

 

71



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions, minor defects or irregularities in
title and other similar encumbrances affecting real property which, in the
aggregate, do not materially interfere with the ordinary conduct of the business
of the Parent and its Subsidiaries as a whole;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(c); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) Liens on assets held in trust in respect of, or deposited or segregated to
secure, liabilities under any Primary Policies or Reinsurance Agreements entered
into in the ordinary course of business;

(k) Liens not otherwise permitted under this Section 7.01 securing Indebtedness
provided that the amount of the Indebtedness secured thereby does not exceed
$35,000,000 at any time; and

(l) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any clause of this Section 7.01,
provided that such Indebtedness is not increased and is not secured by
additional assets;

(m) Liens on any asset subject to any trust or other account arising out of
regulatory requirements to the extent that such Liens are required by an
applicable insurance regulatory authority for such Person to maintain such
obligations;

(n) bankers’ Liens, rights of setoff and similar Liens arising in the ordinary
course of business on operating accounts (including any related securities
accounts) maintained by the Parent or any of its Subsidiaries in the ordinary
course of business;

(o) Liens on any asset of any Person existing at the time such Person is merged
or consolidated with or into or acquired by the Parent or any of its
Subsidiaries and not created in contemplation of such event;

(p) Liens securing obligations owed by the Parent to any of its Subsidiaries or
owed by any Subsidiary to the Parent or any Subsidiary, in each case solely to
the extent that such Liens are required by an applicable insurance regulatory
authority for such Person to maintain such obligations; and

(q) Liens arising in connection with securities lending arrangements with
financial institutions in the ordinary course of business;

 

72



--------------------------------------------------------------------------------

provided, however, that no Lien shall be permitted to exist on the Equity
Interest of any Insurance Subsidiaries.

7.02 Subsidiary Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness of the Parent’s Subsidiaries, except:

(a) Indebtedness under the Loan Documents;

(b) obligations (contingent or otherwise) existing or arising under any Swap
Contract entered into by such Person in the ordinary course of business for the
purpose of hedging currency or interest risk and not for purposes of speculation
or taking a “market view” provided such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

(c) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets; provided, however, that
the aggregate amount of all such Indebtedness at any one time outstanding shall
not exceed $10,000,000;

(d) Indebtedness for standby letters of credit issued to secure liabilities
under Primary Policies or Reinsurance Agreements entered into in the ordinary
course of business;

(e) Indebtedness owed by any Subsidiary to the Parent or any of its
Subsidiaries;

(f) Indebtedness of any Subsidiary in connection with securities lending
arrangements with financial institutions in the ordinary course of business;

(g) Indebtedness of any Person existing at the time such Person is merged or
consolidated with or into or acquired by the Parent or any of its Subsidiaries
and not created in contemplation of such event;

(h) Indebtedness not included in clauses (a) through (g), provided that the
aggregate amount of all such Indebtedness at any one time outstanding does not
exceed $35,000,000; and

(i) Indebtedness arising under Guarantees made by any Subsidiary of Indebtedness
of the type described in clauses (a) through (h) above, provided that if such
Guarantee guarantees Indebtedness of a Borrower, such Subsidiary has also
guaranteed the obligations of such Borrower hereunder.

7.03 Fundamental Changes. Merge, dissolve, liquidate, amalgamate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:

(a) any Subsidiary of a Borrower may merge, consolidate or amalgamate with
(i) such Borrower, provided that such Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries of such Borrower,
provided that when any wholly-owned Subsidiary is merging, consolidating or
amalgamating with another Subsidiary, the wholly-owned Subsidiary shall be the
continuing or surviving Person;

 

73



--------------------------------------------------------------------------------

(b) any Subsidiary may merge, consolidate or amalgamate with another Person
provided (i) such Subsidiary shall be the continuing or surviving Person,
(ii) the purchase price paid in connection with any single merger, consolidation
or amalgamation does not exceed $10,000,000, (iii) the aggregate purchase price
paid in connection with all mergers, consolidations or amalgamations since the
Amendment Effective Date does not exceed $50,000,000, and (iv) if any
wholly-owned Subsidiary is merging, consolidating or amalgamating with another
Person, such Subsidiary shall continue to be wholly-owned after such merger,
consolidation or amalgamation; and

(c) any Subsidiary of a Borrower may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to such Borrower or to another
Subsidiary of such Borrower; provided that if the transferor in such a
transaction is a wholly-owned Subsidiary, then the transferee must either be a
Borrower or a wholly-owned Subsidiary.

7.04 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so
if a Default shall have occurred and be continuing at the time thereof or would
result therefrom.

7.05 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Parent and
its Subsidiaries set forth in the Business Plan provided to the Lenders or any
business reasonably related or incidental thereto.

7.06 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Parent, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the Parent
or such Subsidiary as would be obtainable by the Parent or such Subsidiary at
the time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to
(i) transactions between or among the Parent and any of its wholly-owned
Subsidiaries or between and among any wholly-owned Subsidiaries, (ii) Restricted
Payments permitted pursuant to Section 7.04, (iii) reasonable and customary fees
paid to members of the board of directors (or similar governing body) of the
Parent and its Subsidiaries and reimbursement of reasonable expenses of
directors of the Parent and its Subsidiaries, (iv) compensation arrangements for
officers and other employees of the Parent and its Subsidiaries entered in the
ordinary course of business and (v) the provision of director’s, officer’s and
employee’s indemnification and insurance in the ordinary course of business.

7.07 Burdensome Agreements. Enter into any Contractual Obligation that limits
the ability (a) of any Subsidiary to make Restricted Payments to a Borrower or
to otherwise transfer property to a Borrower, (b) of any Subsidiary to Guarantee
the Indebtedness under the Loan Documents of a Borrower or (c) of a Borrower or
any Subsidiary to create, incur, assume or suffer to exist Liens on property of
such Person; provided, however, that this Section shall not prohibit such
limitations existing under or by reason of (i) applicable Law, (ii) this
Agreement or any other Loan Document, (iii) customary provisions restricting
subletting or assignment in any

 

74



--------------------------------------------------------------------------------

lease governing any leasehold interest of the Parent or any of its Subsidiaries,
(iv) customary provisions restricting assignment in any licensing agreement (in
which the Parent or any of its Subsidiaries is the licensee) or other contract
(including leases) entered into by the Parent or any of its Subsidiaries in the
ordinary course of business, (v) restrictions and conditions on the transfer of
any asset pending the close of the sale of such asset, (vi) restrictions and
conditions on the transfer of or granting of a Lien on any asset subject to a
Lien permitted by Section 7.01, (vii) agreements entered into by an Insurance
Subsidiary with any insurance regulatory authority, (viii) restrictions
described in clauses (a) through (c) above in partnership agreements, limited
liability company organization governance documents, joint venture agreements
and other similar agreements entered into in the ordinary course of business,
(ix) restrictions on cash or other deposits or net worth requirements imposed by
counterparties under Insurance Policies, Reinsurance Agreements and Retrocession
Agreements entered into in the ordinary course of business provided that in the
case of clause (ix) (1) the encumbrances and restrictions contained in such
agreement or net worth requirements taken as a whole are not materially more
favorable to the beneficiary thereof than the encumbrances and restrictions
contained in this Agreement, or (2) if such encumbrance or restriction is not
materially more disadvantageous to the Borrowers than is customary in comparable
transactions and such encumbrance or restriction will not materially affect the
ability of the Borrowers to pay the Obligations, (x) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, and (xi) restrictions and conditions imposed
by any agreement relating to Indebtedness permitted by Section 7.02(h), provided
that (l) such restrictions and conditions apply only to the Borrower or
Subsidiary (and their respective Subsidiaries) incurring such Indebtedness and
(2) the Borrower or Subsidiary incurring such Indebtedness is not a Material
Party.

7.08 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.09 Financial Covenants.

(a) Debt to Capital Ratio. Permit the Debt to Capital Ratio to exceed
thirty-five percent (35%).

(b) Shareholders’ Equity. Permit Shareholders’ Equity at any time to be less
than the sum of (i) $925,000,000 plus (ii) an amount equal to 50% of the
Consolidated Net Income earned in each full fiscal quarter ending after 3/31/07
(with no deduction for any net loss in any such fiscal quarter), plus (iii) an
amount equal to 50% of the aggregate increases in Shareholders’ Equity by reason
of the issuance and sale of Equity Interests of the Parent including upon any
conversion of debt securities of the Parent into such Equity Interest or other
capital contributions.

(c) Financial Strength Rating. Permit the Financial Strength Rating of any
Material Insurance Subsidiary to fall below the rating of “B++”.

 

75



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three days after the same becomes due, any interest on any Loan or
on any L/C Obligation, or any fee due hereunder, or (iii) within five days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6. 02(a), 6.02(c)(ii),
6.02(c)(iii), 6.03(a), 6.05(a), 6.10 or 6.11 or Article VII; or

(c) Other Defaults. Any Borrower fails to perform or observe any term, covenant
or agreement contained in Section 6.01 and such failure continues for five days
or any Borrower fails to perform or observe any other covenant or agreement (not
specified in Subsection (a) or (b) above) contained in any Loan Document on its
part to be performed or observed and such failure continues for 30 days from the
earliest of (i) the date a Responsible Officer has knowledge of such failure or
(ii) the date the Administrative Agent or the Required Lenders give notice of
such failure; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
Investment Entity herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Material Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs and, in each case, such default or other
event continues for more than the period of grace, if any, therein specified,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date

 

76



--------------------------------------------------------------------------------

(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Material Party is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Material Party is an Affected Party (as
so defined) and, in either event, the Swap Termination Value owed by a Material
Party as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Material Party institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Material Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 45 days
after its issue or levy; or

(h) Judgments. There is entered against any Material Party (i) a final judgment
or order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not paid, fully bonded or covered by independent
third-party insurance as to which the surety or insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 45 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA, Foreign Benefit Plans. (i) an ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of a Borrower under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
the Threshold Amount, or (ii) the Parent or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or (iii) institution of any steps by a Borrower or any other Person to
terminate a Foreign Benefit Plan if as a result of such termination, a Borrower
or any of its respective Subsidiaries could be required to make a contribution
to such Foreign Benefit Plan, or could incur a liability or obligation to such
Foreign Benefit Plan, in excess of the threshold Amount, or (iv) a contribution
failure with respect to any Foreign Benefit Plan sufficient to give rise to a
Lien under applicable Law in excess of the Threshold Amount occurs; or

 

77



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Borrower contests in any manner the
validity or enforceability of any Loan Document or denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document;

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that each L/C Applicant Cash Collateralize its L/C Obligations in an
amount equal to its then outstanding L/C Obligations; and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, and
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligations of each L/C Applicant to Cash Collateralize its L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

78



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order (provided, however, that notwithstanding anything
contained herein to the contrary, the Administrative Agent shall only apply
funds received from a Borrower to the Obligations of such Borrower and shall
only apply amounts received from an Investment Entity or any Collateral provided
by such Investment Entity to the Obligations of such Investment Entity):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Fronting Banks (including fees,
charges and disbursements of counsel to the respective Lenders and the Fronting
Banks and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Advances and other
Obligations, ratably among the Lenders and the Fronting Banks in proportion to
the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Advances, ratably among the Lenders and the
Fronting Banks in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of (x) the Fronting Banks, in
the case of Fronted Letters of Credit and (y) the Lenders, in the case of
Several Letters of Credit, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the applicable Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize for the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders, the L/C Administrator, each
L/C Issuer and each Fronting Bank hereby irrevocably appoints Bank of America to
act on its behalf as the Administrative Agent hereunder (including the guaranty
set forth in Article X) and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto except for the Parent’s approval right set forth in Section 9.06. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Fronting Banks, and no Borrower nor any Investment
Entity shall have rights as a third party beneficiary of any of such provisions.

 

79



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or a Fronting Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other

 

80



--------------------------------------------------------------------------------

agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Administrator, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Fronting Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Fronting Bank prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Fronting Banks and the
Parent. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the Parent’s prior approval (except during the
existence of an Event of Default), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders with the Parent’s prior approval (except during the
existence of an Event of Default) and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Fronting Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Parent and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Fronting Banks under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until

 

81



--------------------------------------------------------------------------------

such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Fronting Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Parent to a successor Administrative Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Parent and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Administrator and as a
Fronting Bank provided, however, prior to a termination of the Commitments that
Bank of America may not resign as L/C Administrator and Fronting Bank unless
either (x) there is another Fronting Bank under this Agreement and such Fronting
Bank agrees to act as L/C Administrator hereunder or (y) the successor
Administrative Agent or another Person who is an NAIC Approved Bank has agreed
to assume the obligations of Bank of America as Fronting Bank and L/C
Administrator hereunder. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Administrator and Fronting Bank, (b) the retiring L/C Administrator and Fronting
Bank shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C
Administrator shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Administrator and the retiring
Fronting Bank to effectively assume the obligations of the retiring L/C
Administrator and the retiring Fronting Bank with respect to such Letters of
Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each Fronting Bank acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Fronting Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agent or Co-Documentation Agents
listed on the

 

82



--------------------------------------------------------------------------------

cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender, a Fronting Bank or the L/C
Administrator hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any Debtor Relief Law or any other judicial proceeding relative to any Borrower,
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Administrator, the Fronting Banks and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Administrator, the Fronting Banks and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Administrator and the Administrative Agent under Sections
2.03(i) and (j), 2.09 and 11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Fronting Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and each Fronting Bank, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or a
Fronting Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

ARTICLE X.

PARENT GUARANTEE

10.01 Unconditional Guarantee. For valuable consideration, receipt whereof is
hereby acknowledged, and to induce the Fronting Banks and each Lender to make
Loans to and Issue Letters of Credit (or purchase participations therein) for
the account of each Guaranteed Borrower and to induce the Administrative Agent
to act hereunder, the Parent hereby unconditionally and irrevocably guarantees
to each Lender, each Fronting Bank and the

 

83



--------------------------------------------------------------------------------

Administrative Agent the punctual payment when due, whether at stated maturity,
by acceleration or otherwise, of all Obligations of the Guaranteed Borrowers,
whether for principal, interest, fees, expenses, indemnification or otherwise,
whether direct or indirect, absolute or contingent or now existing or hereafter
arising (such Obligations being the “Guaranteed Obligations”). Without limiting
the generality of the foregoing, the Parent’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
each Guaranteed Borrower to the Administrative Agent, any Fronting Bank or any
other Lender under this Agreement but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving any Guaranteed Borrower or its Affiliates. This is a
guarantee of payment and not of collection merely.

10.02 Guarantee Absolute. The Parent guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of this Agreement, regardless
of any law or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Lender, any Fronting Bank or the
Administrative Agent with respect thereto. The Obligations of the Parent under
this Article X are independent of the Guaranteed Obligations, and a separate
action or actions may be brought and prosecuted against the Parent to enforce
this Article X, irrespective of whether any action is brought against any
Guaranteed Borrower or whether any Guaranteed Borrower is joined in any such
action or actions. The liability of the Parent under this guarantee shall be
irrevocable, absolute and unconditional irrespective of, and the Parent hereby
irrevocably waives any defense it may now or hereafter have in any way relating
to, any or all of the following:

(a) any lack of validity or enforceability of this Agreement, any other Loan
Document or any other agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from this Agreement (other than this Article X);

(c) any taking, exchange, release or non-perfection of any collateral or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

(d) any change, restructuring or termination of the corporate structure or
existence of any Guaranteed Borrower or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Guaranteed Borrower or
any of its assets or any resulting release or discharge of any obligation of any
Guaranteed Borrower under this Agreement; or

(e) any other circumstance (including, without limitation, any statute of
limitations to the fullest extent permitted by applicable law) which might
otherwise constitute a defense available to, or a legal or equitable discharge
of, the Parent or any Guaranteed Borrower (other than a discharge arising from
the payment in full of the Guaranteed Obligations).

This guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender, the Fronting Banks or the
Administrative Agent upon the insolvency, bankruptcy or reorganization of the
Parent or otherwise, all as though such payment had not been made.

 

84



--------------------------------------------------------------------------------

10.03 Waivers. The Parent hereby expressly waives promptness, diligence, notice
of acceptance, presentment, demand for payment, protest, any requirement that
any right or power be exhausted or any action be taken against any of the
Guaranteed Borrowers or against any other guarantor of all or any portion of the
Guaranteed Obligations, and all other notices and demands whatsoever.

(a) The Parent hereby waives any right to revoke this guaranty, and acknowledges
that this guaranty is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future and regardless of whether
Guaranteed Obligations are reduced to zero at any time or from time to time
(other than a reduction to zero due to the payment in full in cash of the
Guaranteed Obligations concurrently with or after the termination of all
Commitments).

(b) The Parent acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated herein and that the
waivers set forth in this Article X are knowingly made in contemplation of such
benefits.

10.04 Subrogation. The Parent will not exercise any rights that it may now or
hereafter acquire against any of the Guaranteed Borrowers or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
the Guaranteed Obligations under this Agreement, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Administrative Agent, the Fronting Banks or any other Lender against any of the
Guaranteed Borrowers or any other insider guarantor or any collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
any of the Guaranteed Borrowers or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations shall have been paid in full in cash and the
Commitments shall have terminated. If any amount shall be paid to the Parent in
violation of the preceding sentence at any time prior to the later of the
payment in full in cash of the Guaranteed Obligations and the termination of the
Commitments, such amount shall be held in trust for the benefit of the
Administrative Agent, the Fronting Banks and the other Lenders and shall
forthwith be paid to the Administrative Agent to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement, or to be held as collateral for any Guaranteed
Obligations thereafter arising.

10.05 Survival. This guaranty is a continuing guarantee and shall (a) remain in
full force and effect until payment in full in cash of the Guaranteed
Obligations and the termination of the Commitments and the expiration or
cancellation of all Letters of Credit, (b) be binding upon the Parent and its
successors and assigns, (c) inure to the benefit of and be enforceable by each
Lender (including each assignee Lender pursuant to Section 11.06), the Fronting
Banks and the Administrative Agent and their respective successors, transferees
and assigns and (d) shall be reinstated if at any time any payment to a Lender,
a Fronting Bank or the Administrative Agent

 

85



--------------------------------------------------------------------------------

hereunder is required to be restored by such Lender, such Fronting Bank or the
Administrative Agent. Without limiting the generality of the foregoing clause
(c), any transferee of any interest in any Loan or Commitment of a Lender
pursuant to Section 11.06 shall become vested with all the rights in respect
thereof granted to such Lender herein or otherwise.

10.06 Severability. Notwithstanding any other provision of this Article X to the
contrary, in the event that any action is brought seeking to invalidate the
Parent’s obligations under this Article X under any fraudulent conveyance or
fraudulent transfer theory, the Parent shall be liable under this Article X only
for an amount equal to the maximum amount of liability that could have been
incurred under applicable law by the Parent under any guarantee of the
Obligations of the Guaranteed Borrowers (or any portion thereof) at the time of
the execution and delivery of this Agreement (or, if such date is determined not
to be the appropriate date for determining the enforceability of the Parent’s
obligations under this Article X for fraudulent conveyance or transfer purposes,
on the date determined to be so appropriate) without rendering such a
hypothetical guarantee voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer (the “Maximum Guaranteed Obligations”) and not
for any greater amount, as if the stated amount of the Guaranteed Obligations
had instead been the Maximum Guaranteed Obligations.

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the applicable Borrower and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 4.02 or of any Default shall not be deemed to be an extension
or increase in the Commitment of any Lender);

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Advance, or (subject to clause (iii) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent

 

86



--------------------------------------------------------------------------------

of each Lender entitled to receive such payment of principal, interest, fees or
other amounts; provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

(e) except as expressly provided in this Agreement or any other Loan Document,
release all or substantially all of the Collateral without the consent of each
Lender; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Eligible Collateral” or the “Adjusted
Fair Market Value”;

(f) change Section 2.12 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or

(h) release the Parent from its obligations under Article X without the written
consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Administrator and/or the Fronting Banks in
addition to the Lenders required above, affect the rights or duties of the L/C
Administrator and/or the Fronting Banks under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrowers, the Administrative Agent, the L/C Administrator or the
Fronting Banks, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

 

87



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders,
the Fronting Banks and the L/C Administrator hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender, any Fronting Bank
or the L/C Administrator pursuant to Article II if such Lender, such Fronting
Bank or the L/C Administrator, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or a Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the Fronting
Banks, the L/C Administrator or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials

 

88



--------------------------------------------------------------------------------

through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, any
Fronting Bank, the L/C Administrator or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Administrator and the Fronting Banks may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Administrator and the Fronting
Banks. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent, the Fronting Banks, L/C Administrator and
Lenders. The Administrative Agent, the Fronting Banks, the L/C Administrator and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Parent even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify the Administrative Agent,
the Fronting Banks, the L/C Administrator, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies. No failure by any Lender, any Fronting
Bank, the L/C Administrator or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Parent and Harbor Point Re shall pay (i) all reasonable
and documented out-of-pocket expenses (including Other Taxes) incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of a single counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution,

 

89



--------------------------------------------------------------------------------

delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated). Each Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Applicable Issuing Party in connection
with the issuance, amendment, renewal or extension of any Letter of Credit
issued for such Borrower’s account or any demand for payment thereunder and
(ii) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
any Lender or the L/C Administrator (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender, a
Fronting Bank or the L/C Administrator) in connection with the enforcement or
protection of its rights against such Borrower (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder
to or for the account of such Borrower, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification. The Parent and Harbor Point Re shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, each Fronting
Bank and the L/C Administrator, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee but excluding Taxes, which shall
be covered by Section 3.01 of this Agreement) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Applicable Issuing Party to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of its Subsidiaries,
or any Environmental Liability of any Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by a Borrower against an Indemnitee for breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount that it is required to pay under
Subsection (a) or (b)

 

90



--------------------------------------------------------------------------------

of this Section to the Administrative Agent (or any sub-agent thereof), a
Fronting Bank, the L/C Administrator or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Fronting Bank, the L/C Administrator or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such Fronting Bank or the L/C Administrator in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Fronting Bank or L/C
Administrator in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
fifteen Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Fronting Banks, and the L/C Administrator, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of a
Borrower is made to the Administrative Agent, a Fronting Bank, the L/C
Administrator or any Lender, or the Administrative Agent, a Fronting Bank, the
L/C Administrator or any Lender exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such
Fronting Bank, the L/C Administrator or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender,
each Fronting Bank and the L/C Administrator severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a

 

91



--------------------------------------------------------------------------------

rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders, the Fronting Banks and the L/C Administrator under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, each Fronting Bank, and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Fronting Banks, the L/C Administrator and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Subsection (b), L/C Advances or participations in L/C
Obligations) at the time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment and/or
Loans outstanding or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Parent otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

 

92



--------------------------------------------------------------------------------

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and the Commitment so assigned;

(iii) any assignment of a Commitment must be approved by the Administrative
Agent and the Fronting Banks unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee);

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500, and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and

(v) unless otherwise agreed between the assigning Lender and such Assignee, if
any Several Letters of Credit are outstanding, all such outstanding Several
Letters of Credit are either amended or returned and reissued to give effect to
such assignment.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Parent (at its expense) shall execute and deliver
a Note to the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrowers and the Fronting Banks at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

 

93



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Parent or any of the Parent’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or L/C Advances) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the Fronting Banks shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that directly affects such Participant. Subject to subsection
(e) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section, but only to the extent such participant complied
with the provisions of such Section 3.06. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.12 as
though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Parent’s prior written consent. A Participant that
would be a Non-US Person if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Parent is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Sections 3.01(e) and Section 3.06 as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

94



--------------------------------------------------------------------------------

(h) Resignation as L/C Administrator or Fronting Bank After Assignment or
Request. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days’ notice to the Parent
and the Lenders, resign as L/C Administrator and/or Fronting Bank.
Notwithstanding anything to the contrary herein, if at any time DBNY assigns all
of its Commitments and Loans pursuant to subsection (b) above, DBNY may, upon 30
days’ notice to the Parent and the Lenders resign as a Fronting Bank. In the
event of any such resignation as L/C Administrator and/or Fronting Bank, the
Parent shall be entitled to appoint from among the Lenders a successor L/C
Administrator and/or Fronting Bank hereunder; provided, however, that prior to a
termination of the Commitments the resignation of Bank of America as L/C
Administrator or Fronting Bank or DBNY as Fronting Bank, as the case may be,
shall not be effective unless either (x) there is another Fronting Bank under
this Agreement and such Fronting Bank agrees to act as L/C Administrator
hereunder or (y) a successor Fronting Bank and/or L/C Administrator has been
appointed and accepted such appointment. If Bank of America resigns or is asked
to resign as L/C Administrator and/or Fronting Bank or DBNY resigns or is asked
to resign as Fronting Bank, it shall retain all the rights, powers, privileges
and duties of the L/C Administrator and/or Fronting Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Administrator and/or Fronting Bank and all L/C Obligations with respect
thereto (including the right to require the Lenders to fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of
and acceptance of appointment by a successor L/C Administrator and/or Fronting
Bank, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Administrator and/or
Fronting Bank, as the case may be, and (b) the successor L/C Administrator
and/or Fronting Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America, or DBNY, as the case may be
to effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders, the Fronting Banks and the L/C Administrator
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (collectively the “Representatives”) that (i) have
been informed of the confidential nature of such Information and (ii) have
agreed to comply with the confidentiality provisions hereunder, (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations

 

95



--------------------------------------------------------------------------------

under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations, (g) with the consent of the Parent or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Administrator or any of their respective Affiliates on a nonconfidential
basis from a source other than a Borrower.

For purposes of this Section, “Information” means all information received from
the Parent or any Subsidiary relating to the Parent or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Administrator on a
nonconfidential basis prior to disclosure by the Parent or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each Lender shall be responsible for any breach of
this confidentiality undertaking by any of its Representatives.

Each of the Administrative Agent, the Lenders, the Fronting Banks and the L/C
Administrator acknowledges that (a) the Information may include material
non-public information concerning the Parent or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Fronting Bank, the L/C Administrator and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Fronting Bank, the L/C
Administrator or any such Affiliate to or for the credit or the account of any
Borrower against any and all of the Obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, such Fronting Bank or the L/C Administrator, irrespective of whether or
not such Lender, such Fronting Bank or the L/C Administrator shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender, such Fronting Bank or the L/C Administrator
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each Fronting Bank, the L/C
Administrator and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such Fronting Bank, the L/C Administrator or their respective Affiliates
may have. Each Lender, each Fronting Bank and the L/C Administrator agrees to
notify the Parent and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not

 

96



--------------------------------------------------------------------------------

exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the applicable Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof it being understood
that such representation and warranties shall only be made when made or deemed
made hereunder. Such representations and warranties have been or will be relied
upon by the Administrative Agent, each Fronting Bank and each Lender, regardless
of any investigation made by the Administrative Agent, any Fronting Bank or any
Lender or on their behalf and notwithstanding that the Administrative Agent, any
Fronting Bank or any Lender may have had notice or knowledge of any Default at
the time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any indemnity or additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01 or if Section 3.02

 

97



--------------------------------------------------------------------------------

is applicable to any Lender, or if any Lender is a Defaulting Lender, then the
Parent may, at its sole expense and effort (but subject to all rights that the
Parent may have against a Defaulting Lender), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Parent shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Parent (in the case of all other amounts) and any outstanding Several Letters of
Credit have been amended or returned and reissued to reflect such assignment;

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH

 

98



--------------------------------------------------------------------------------

ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY FRONTING BANK MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. ON OR PRIOR TO THE AMENDMENT EFFECTIVE DATE, EACH
BORROWER SHALL APPOINT CT CORPORATION SYSTEM (THE “PROCESS AGENT”), WITH AN
OFFICE ON THE DATE HEREOF AT 111 8TH AVENUE, NEW YORK, NEW YORK 10011, UNITED
STATES, AS ITS AGENT TO RECEIVE ON ITS BEHALF AND ITS PROPERTY SERVICE OF THE
SUMMONS AND COMPLAINTS AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING, PROVIDED THAT A COPY OF SUCH PROCESS IS ALSO MAILED IN THE
MANNER PROVIDED IN SECTION 11.02. SUCH SERVICE MAY BE MADE BY MAILING OR
DELIVERING A COPY OF SUCH PROCESS TO THE BORROWERS IN CARE OF THE PROCESS AGENT
AT THE PROCESS AGENT’S ABOVE ADDRESS, AND EACH BORROWER HEREBY IRREVOCABLY
AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF.
EACH PARTY HERETO ALSO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN

 

99



--------------------------------------------------------------------------------

INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, each Borrower acknowledges and agrees
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrowers and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, and the Borrowers are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, each of the Administrative Agent
and each Arranger is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for any of the Borrower or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor the Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of any Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or either Arranger has advised or is currently advising any
of the Borrowers or their respective Affiliates on other matters) and neither
the Administrative Agent nor either of the Arrangers has any obligation to any
of the Borrowers or their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent nor the Arrangers has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent and the Arrangers
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. Each Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty.

11.17 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Patriot Act.

 

100



--------------------------------------------------------------------------------

11.18 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

 

101



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

HARBOR POINT LIMITED By:  

/S/ ANDREW COOK

Name:   Andrew Cook Title:   Chief Financial Officer HARBOR POINT RE LIMITED By:
 

/S/ ANDREW COOK

Name:   Andrew Cook Title:   President and Chief Financial Officer HARBOR POINT
U.S. HOLDINGS, INC. By:  

/S/ JEFFREY WEBB

Name:   Jeffrey Webb Title:   Treasurer

 

   S-1    Harbor Point Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent, Fronting Bank, L/C

Administrator and Lender

By:  

/S/ DEBRA BASLER

Name:   Debra Basler Title:   Senior Vice President

 

   S-2    Harbor Point Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Fronting Bank and Lender

By:  

/S/ MICHAEL CAMPITES

Name:   Michael Campites Title:   Vice President By:  

/S/ RICHARD HERDER

Name:   Richard Herder Title:   Managing Director

 

   S-3    Harbor Point Credit Agreement



--------------------------------------------------------------------------------

ING BANK N.V., LONDON BRANCH,

as Lender and Co-Documentation Agent

By:  

/S/ N. J. MARCHANT

Name:   N. J. Marchant Title:   Director By:  

/S/ M. E. R. SHARMAN

Name:   M. E. R. Sharman Title:   Managing Director

 

   S-4    Harbor Point Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as Lender and

Co-Documentation Agent

By:  

/S/ MICHAEL PENSARI

Name:   Michasel Pensari Title:   Vice President

 

   S-5    Harbor Point Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender and

Co-Documentation Agent

By:  

/S/ MATTHEW NICHOLLS

Name:   Matthew Nicholls Title:   Managing Director

 

   S-6    Harbor Point Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Lender and Co-Documentation Agent

By:  

/S/ JAY CHALL

Name:   Jay Chall Title:   Director By:  

/S/ ALAIN SCHMID

Name:   Alain Schmid Title:   Assistant Vice President

 

   S-7    Harbor Point Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, N.A.,

as Lender and Co-Documentation Agent

By:  

/S/ GRAINNE M. PERGOLINI

Name:   Grainne M. Pergonlini Title:   Director

 

   S-8    Harbor Point Credit Agreement



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH, as Lender By:  

/S/ SEBASTIAN ROCCO

Name:   Sebastian Rocco Title:   Managing Director By:  

/S/ WILLIAM S. DENTON

Name:   William S. Denton Title:   Managing Director

 

   S-9    Harbor Point Credit Agreement



--------------------------------------------------------------------------------

ABN AMRO Bank N.V., as Lender By:  

/S/ NEIL R. STEIN

Name:   Neil R. Stein Title:   Director By:  

/S/ MICHAEL DEMARCO

Name:   Michael DeMarco Title:   Vice President

 

   S-10    Harbor Point Credit Agreement



--------------------------------------------------------------------------------

BAYERISCHE LANDESBANK, NEW YORK BRANCH, as Lender By:  

/S/ THOMAS A. MILLER

Name:   Thomas A. Miller Title:   Vice President By:  

/S/ DONNA M. QUILTY

Name:   Donna M. Quilty Title:   Vice President

 

   S-11    Harbor Point Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender By:  

/S/ PETER A. NIKITAIDIS

Name:   Peter A. Nikitaidis Title:   Director By:  

/S/ NAIR P. RAGHU

Name:   Nair P. Raghu Title:   Vice President

 

   S-12    Harbor Point Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as Lender By:  

/S/ CHATPHET SAIPETCH

Name:   Chatphet Saipetch Title:   Vice President

 

   S-13    Harbor Point Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as Lender By:  

/S/ DANIEL SERRAO

Name:   Daniel Serrao Title:   Senior Vice President

 

   S-14    Harbor Point Credit Agreement



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC, as Lender By:  

/S/ JASON EPERON

Name:   Jason Eperon Title:   Director By:  

/S/ CANDI OBRENTZ

Name:   Candi Obrentz Title:   Associate Director

 

   S-15    Harbor Point Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01

REGULATORY MATTERS

For over a year, there has been an industry-wide investigation into the use of
non-traditional or “finite” insurance and reinsurance products. A number of
insurance and reinsurance companies, including The Chubb Corporation (“Chubb”),
from whom the Company purchased certain assets (including the continuing
operations and certain assets of Chubb Re), have been subpoenaed in connection
with these investigations.

In connection with the purchase of these assets by the Company, Chubb provided
the Company with disclosure an excerpt of which is copied below (the “Chubb
Disclosure”), and has declined to provide any additional information concerning
the matters described in such disclosure:

“On November 24, 2004 and November 29, 2004, respectively, Chubb received
subpoenas from the New York State Attorney General’s Office (“NYAGO”) and the
U.S. Securities and Exchange Commission (the “SEC”) requesting information
regarding its marketing, or purchase for its own account, of “non-traditional”
or finite risk products, including finite reinsurance. The subpoenas broadly
defined the products subject to the subpoenas as including products that could
be or were used to affect the timing or amount of revenue or expense recognized
in any particular reporting period. The subpoenas appear to be part of a broad
investigation into industry practices concerning certain “non-traditional” and
finite reinsurance products, as numerous other companies in our industry have
received subpoenas and requests for information from the SEC and NYAGO related
to these industry practices. Chubb was thereafter served with subpoenas and
requests for information from various other state, federal and foreign agencies
and regulators, including a grand jury subpoena issued by the United States
Attorney’s Office for the Southern District of New York, which covered
substantially the same matters as the NYAGO and SEC subpoenas. Chubb has
retained a nationally recognized law firm to represent it and its subsidiaries
in connection with these subpoenas and the government investigations.

Chubb is cooperating fully with the government investigations. In response to
these subpoenas, Chubb has produced to date over 7 million pages of hard copy
and electronic documents. The vast majority of these documents are from the
files of Chubb Re and relate to finite reinsurance transactions involving Chubb
Re. Chubb’s document production in response to these subpoenas is ongoing. In
addition, in response to the subpoenas and requests for information, Chubb and
its counsel have met with the SEC and NYAGO to discuss the relevant Chubb Re
transactions.

Further, Chubb has engaged a respected outside financial expert to conduct an
independent investigation into Chubb’s sale of finite risk products. This
independent investigation, which is ongoing, includes interviews of selected
Chubb Re personnel and review of certain Chubb Re non-traditional and finite
reinsurance transactions. At this point in time, Chubb cannot predict the
outcome of this internal investigation or the impact on Chubb Re’s business,
management or financial results.”

 

Sched. 1.01 - 1



--------------------------------------------------------------------------------

Chubb expressly disclaimed any responsibility for the accuracy or completeness
of the Chubb Disclosure and, in connection with the capitalization of the
Company, each investor was asked to acknowledge, and has acknowledged, such
disclaimer and has agreed pursuant to its subscription agreement not to sue
Chubb, the Company, Stone Point Capital, Trident III and certain other persons
in respect of the matters described above.

The Company has confirmed that none of the former Chubb executive officers
currently employed with the Company (the “Former Chubb Re Executives Officers”)
has received any subpoena or Wells Notice in connection with the matters
described in the Chubb Disclosure and that the Company has not assumed, and,
subject to certain limitations, has been indemnified by Chubb with respect to,
the liabilities of Chubb and its affiliates, including Chubb Re, in connection
with the matters described in the Chubb Disclosure. Except for such
confirmation, (i) the Company will not provide any other information, and will
not make any representation, warranty or covenant concerning the matters
described in the Chubb Disclosure and (ii) the Company has expressly disclaimed
any responsibility for the accuracy or completeness of the Chubb Disclosure or
the other disclosure set forth herein and has expressly disclaimed any duty to
update such disclosure.

The government investigations could result in additional subpoenas,
interrogatories or other investigative demands or inquiries directed at either
the Company or the Former Chubb Re Executives Officers. Any such developments,
with or without merit, could be time-consuming, expensive to comply with and
could divert management resources and attention. The government investigations
could result in industry-wide changes in the reinsurance business, which could
be adverse and costly to the Company, or could result in specific monetary,
regulatory and other sanctions against the Company or the Former Chubb Re
Executives Officers. Any of the foregoing developments could have a material
adverse effect on the Company’s business, management or financial results. In
addition, the government investigations could result in a settlement or
enforcement action, which could result in litigation, monetary penalties or
fines, or non-monetary undertakings (such as enhanced compliance programs), any
of which could be costly and burdensome to the Company and could have a material
adverse effect on the Company’s business, management or financial results.
However, the aforementioned investigations are still ongoing and, at this point
in time, the Company cannot predict the outcome of the investigations or the
impact on the Company’s business, management or financial results.

The future success of the Company is dependent on its ability to retain the
services of its key personnel, including its executive officers. Although the
outcome of the investigations is uncertain, it is possible that any sanctions
imposed could include a ban on one or more of the Former Chubb Re Executives
Officers from serving as an employee of the Company and could damage their
reputation as well as the reputation of the Company. The loss of the services of
any of its executive officers, either as a result of the ongoing government
investigations or otherwise, and the damage to the reputation of the Company
could have a material adverse effect on the Company’s business, management or
financial results.

 

Sched. 1.01 - 2



--------------------------------------------------------------------------------

SCHEDULE 1.02

EXISTING LETTERS OF CREDIT

 

L/C Number

  

Beneficiary

   Amount   

Expiry

3085932

  

Factory Mutual Insurance Company

   $ 456,112.88    December 31, 2007*

3085933

  

Federal Insurance Company

   $ 122,859,773.24    December 31, 2007*

 

* Subject to automatic extensions for one year from the expiration date thereof
or any future expiration date, unless at least 60 days prior to such expiration
Bank of America, N.A. notifies Harbor Point Re that such letter of credit will
not be renewed for any such additional period.

 

Sched. 1.02 - 1



--------------------------------------------------------------------------------

SCHEDULE 1.03

BORROWING BASE CALCULATION

 

Eligible Collateral

   Applicable Percentage
of Fair Market Value  

Cash

   100 % 

Cash Equivalents with Lenders and Affiliates of Lenders

   100 % 

Cash Equivalents with Non-Lenders

   90 % 

Government Securities with maturities of less than two years from the date of
determination

   95 % 

Government Securities with maturities of two years or more but not more than 10
years from the date of determination

   90 % 

Government Securities with maturities of more than 10 years from the date of
determination

   85 % 

Municipal Securities rated AAA by S&P or Aaa by Moody’s with maturities of five
years or less from the date of determination

   90 % 

Agency Securities with maturities of two years or less from the date of
determination

   95 % 

Agency Securities with maturities of two years or more but not more than 10
years from the date of determination

   90 % 

Agency Securities with maturities more than 10 years from the date of
determination

   85 % 

 

Sched. 1.03 - 1



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment    Applicable
Percentage  

Bank of America, N.A.

   $ 85,000,000    10.000000000 % 

Deutsche Bank AG New York Branch

   $ 85,000,000    10.000000000 % 

ING Bank N.V., London Branch

   $ 80,000,000    9.411764705 % 

The Bank of New York

   $ 70,000,000    8.235294118 % 

Citibank, N.A.

   $ 70,000,000    8.235294118 % 

Credit Suisse, Cayman Island Branch

   $ 70,000,000    8.235294118 % 

Wachovia Bank, N.A.

   $ 70,000,000    8.235294118 % 

Calyon New York Branch

   $ 65,000,000    7.647058823 % 

ABN AMRO Bank N.V.

   $ 65,000,000    7.647058823 % 

Bayerische Landesbank, New York Branch

   $ 50,000,000    5.882352941 % 

BNP Paribas

   $ 35,000,000    4.117647059 % 

Comerica Bank

   $ 35,000,000    4.117647059 % 

HSBC Bank USA, N.A.

   $ 35,000,000    4.117647059 % 

Lloyds TSB Bank plc

   $ 35,000,000    4.117647059 %               

Total

   $ 850,000,000    100.000000000 % 

 

Sched. 2.01 - 1



--------------------------------------------------------------------------------

SCHEDULE 5.11

SUBSIDIARIES AND

OTHER EQUITY INVESTMENTS

SUBSIDIARIES; OTHER EQUITY INVESTMENTS

 

Name of Subsidiary

  

Insurance

Subsidiary

  

Material

Insurance

Subsidiary

  

Material

Party

  

Ownership

Harbor Point Re Limited (Bermuda)

   Yes    Yes    Yes    100% owned by Harbor Point Limited

Harbor Point U.S. Holdings, Inc. (Delaware)

   No    N/A    Yes    100% owned by Harbor Point Europe Investments Limited

Harbor Point Services Inc. (Delaware)

   No    N/A    No    100% owned by Harbor Point U.S. Holdings, Inc.

Harbor Point Europe Investments Limited (Ireland)

   No    N/A    No    100% owned by Harbor Point Re Limited

Harbor Point Reinsurance US, Inc. (Connecticut)

   Yes    No    No    100% owned by Harbor Point U.S. Holdings, Inc.

Harbor Point Agency Limited (Bermuda)

   No    N/A    No    100% owned by Harbor Point Limited

 

Name of Equity Investment

 

Ownership

New Point Limited (Bermuda)

  20% owned by Harbor Point Limited

Bay Point Holdings Limited (Bermuda)

  12% owned by Harbor Point Limited

 

Sched. 5.11 - 1



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWERS:

 

Harbor Point Limited Harbor Point Re Limited Harbor Point U.S. Holdings, Inc.
Chesney House 96 Pitts Bay Road

Pembroke HM08

Bermuda

Attention:    Andrew Cook Telephone:    441-294-6755 Facsimile:    441-296-1827
Electronic Mail:    andrew.cook@harborpoint.bm www.harborpoint.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

 

Bank of America, N.A. Credit Services West Building B 2001 Clayton Road
MailCode: CA4-702-02-25 Concord, CA 94520 Attention:    Jennifer Baines
Telephone:    (925) 675-8409 Facsimile:    (888) 969-2294 E-Mail:   
jennifer.baines@bankofamerica.com

For U.S. Dollars:

Pay through Bank of America NA, New York, NY

ABA# 026 009 593

Credit A/C# 3750836479

 

Attn:    Credit Services #5596 Ref.:    Harbor Point

 

Sched. 11.02 - 1



--------------------------------------------------------------------------------

Account No. (for Canadian): 65042228

Ref: (Harbor Point), Attn: Grand Cayman Unit 1207

Swift Address: BOFACATT

(for other notices to the Administrative Agent):

Bank of America, N.A.

335 Madison Avenue, 4th Floor

New York, NY 10017

Mail Code: NY1-503-04-03

Attention:    Don B. Pinzon Telephone :    212.503.8326 Facsimile :   
212.901.7843 E-Mail:    don.b.pinzon@bankofamerica.com

L/C ADMINISTRATOR AND FRONTING BANK:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention:   

John R. Williams

Officer

Telephone:    570.330.4315 Facsimile:    570.330.4187 E-Mail:   
john.r.williams@bankofamerica.com

FRONTING BANK:

Deutsche Bank Trust Company Americas

60 Wall Street, 38th Floor

New York, NY 10005

Attention:   

Everardus (Joe) Rozing

Vice President

Telephone:    (212) 250-1014 Facsimile:    (212) 797-0403 E-Mail:   
everardus.rozing@db.com

 

Sched. 11.02 - 2



--------------------------------------------------------------------------------

LENDERS (for matters other than Credit Extensions):

BANK OF AMERICA, N.A.

231 South LaSalle Street, 10th Floor

Chicago, IL 60604

Attention:    Debra Basler Telephone:    (312) 828-3734 Facsimile:    (312)
828-3600 E-Mail:    debra.basler@bankofamerica.com

DEUTSCHE BANK AG NEW YORK BRANCH

c/o Deutsche Bank Securities Inc.

60 Wall Street New York, NY 10005

Attention:    Michael Campites Telephone:    (212) 250-8429 Facsimile:    (212)
797-0270 E-Mail:    michael.campites@db.com

ABN AMRO BANK N.V.

55 East 52nd Street

New York, NY 10055

Attention:    Neil Stein Telephone:    (212) 409-1489 Facsimile:    (212)
409-6434 E-Mail:    neil.stein@abnamro.com

ABN AMRO BANK N.V.

540 West Madison Street, Suite 2621

Chicago, IL 60661

Attention:    Credit Administration Facsimile:    (312) 992-5111 E-Mail:   
irene.joseph@abnamro.com

BAYERISCHE LANDESBANK, NEW YORK BRANCH

560 Lexington Avenue

New York, NY 10022

Attention:    Steven Fielitz Telephone:    (212) 310-9938 Facsimile:    (212)
230-9114 E-Mail:    sfielitz@bayernlbny.com

 

Sched. 11.02 - 3



--------------------------------------------------------------------------------

BNP PARIBAS

787 7th Avenue, 8th Floor

New York, NY 10019

Attention: Nair Raghu

Telephone:    (212) 841-3257 Facsimile:    (212) 841-2533 E-mail:   
nair.raghu@americas.bnpparibas.com

CALYON NEW YORK BRANCH

1301 Avenue of the Americas

New York, NY 10019

Attention:    Sebastian Rocco Telephone:    (212) 261-7360 Facsimile:    (212)
261-3438 E-Mail:    Sebastian.rocco@us.calyon.com

CITIBANK, N.A.

33 CS

London, England

Attention:    Jonathan Pasquill Telephone:    44 (0) 20-7986-5524 Facsimile:   
44 (0) 20-8043-0369 E-Mail:    jonathan.pasquill@citigroup.com

COMERICA BANK

411 W. Lafayette, MC 3331

Detroit, MI 48226

Attention:    Chad Saipetch Telephone:    (313) 222-3442 Facsimile:    (313)
222-5466 E-Mail:    csaipetch@comerica.com

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

Eleven Madison Avenue

New York, New York 10010

Attention:    Jay Chall Telephone:    (212) 325-9010 Facsimile:    (212)
325-8320 E-Mail:    jay.chall@credit-suisse.com

 

Sched. 11.02 - 4



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION

452 Fifth Avenue, 5th Floor

New York, NY 10018

Attention:    Daniel Serrao Telephone:    (212) 525-5829 Facsimile:    (212)
525-2570 E-Mail:    Daniel.Serrao@us.hsbc.com

ING BANK N.V., LONDON BRANCH

60 London Wall

London, England

EC2M 5TQ

Attention:    Nick Marchant, Director Telephone:    44-20-7767-5902 Facsimile:
   44-20-7767-7507 E-Mail:    nick.marchant@uk.ing.com

LLOYDS TSB BANK PLC

1251 Avenue of the Americas

39th Floor

New York, NY 10020

Attention:    Jason Eperon Telephone:    (212) 930-5031 Facsimile:    (212)
930-5098 E-Mail:    jeperon@lloydstsb-usa.com

THE BANK OF NEW YORK

Investment Management and Insurance Division

One Wall Street, 17th Floor

New York, NY 10286

Attention:    Sally Persaud Telephone:    (212) 635-7392 Facsimile:    (212)
635-6348 E-Mail:    spersaud@bankofny.com

WACHOVIA BANK, NATIONAL ASSOCIATION

1 South Broad Street

Philadelphia, PA 19103

Attention:    Grainne Pergolini Telephone:    (267) 321-6205 Facsimile:    (267)
321-7101 E-Mail:    grainne.pergolini@wachovia.com

 

Sched. 11.02 - 5